                   Case 21-10457   Doc 13-2   Filed 03/01/21   Page 1 of 47




                                        EXHIBIT B

                                   DIP Credit Agreement




DOCS_DE:233051.5
Case 21-10457   Doc 13-2     Filed 03/01/21     Page 2 of 47




             DEBTOR-IN-POSSESSION
         LOAN AND SECURITY AGREEMENT



                      by and among



                     MOBITV, INC.
          MOBITV SERVICE CORPORATION
      each as Borrower, and collectively as Borrowers,

                            and


                  TVN VENTURES, LLC
                       as Lender




                 Dated as of March 1, 2021




                  Up to $15,500,000 Loan
                 Case 21-10457                     Doc 13-2              Filed 03/01/21                   Page 3 of 47



                                                     TABLE OF CONTENTS

                                                                                                                                                      Page

1.   DEFINITIONS AND CONSTRUCTION..............................................................................................1

     1.1       Definitions ................................................................................................................................1
     1.2       UCC ........................................................................................................................................13
     1.3       Accounting Terms ..................................................................................................................13
     1.4       Interpretation, etc ....................................................................................................................13

2.   LOAN AND TERMS OF PAYMENT. ...............................................................................................14

     2.1       Loan Commitments, Additional Loans and Borrowing Mechanics .......................................14
     2.2       Payments; Prepayments. .........................................................................................................14
     2.3       Interest Rates and Rates, Payments, and Calculations............................................................15
     2.4       Crediting Payments; Clearance Charge ..................................................................................16
     2.5       Maintenance of Loan Account; Statements of Obligations ....................................................16
     2.6       Payment, Maturity and Acceleration ......................................................................................16
     2.7       Effect of Maturity ...................................................................................................................17
     2.8       Lead Borrower ........................................................................................................................17
     2.9       Joint and Several Liability of Borrowers ................................................................................17

3.   CONDITIONS TO THE CLOSING DATE. .......................................................................................18

     3.1       Conditions Precedent to the Closing Date ..............................................................................18
     3.2       Conditions Precedent to each Credit Extension......................................................................18

4.   REPRESENTATIONS AND WARRANTIES. ...................................................................................19

     4.1       Due Organization and Qualification. ......................................................................................19
     4.2       Due Authorization; No Conflict. ............................................................................................19
     4.3       Binding Obligations; Perfected Liens.....................................................................................20
     4.4       Title to Assets; No Encumbrances..........................................................................................20
     4.5       Compliance with Laws; Permits .............................................................................................20
     4.6       Fraudulent Transfer ................................................................................................................20
     4.7       Intellectual Property ...............................................................................................................20
     4.8       Complete Disclosure...............................................................................................................20
     4.9       Intentionally Deleted. .............................................................................................................21
     4.10      Payment of Taxes ...................................................................................................................21
     4.11      Governmental Regulation .......................................................................................................21
     4.12      Budget ....................................................................................................................................21
     4.13      Environmental Matters ...........................................................................................................21

5.   AFFIRMATIVE COVENANTS. .........................................................................................................22

     5.1       Financial Statements, Reports, Certificates ............................................................................22
     5.2       Other Notices ..........................................................................................................................22
     5.3       Collateral Reporting ...............................................................................................................23
     5.4       Existence.................................................................................................................................23
     5.5       Maintenance of Properties And Intellectual Property; Permits ..............................................23
     5.6       Taxes ......................................................................................................................................23
     5.7       Inspection ...............................................................................................................................23


                                                                 -i-
                    Case 21-10457                     Doc 13-2               Filed 03/01/21                   Page 4 of 47



      5.8         Compliance with Laws ...........................................................................................................24
      5.9         [Reserved]...............................................................................................................................24
      5.10        Further Assurances .................................................................................................................24
      5.11        Insurance.................................................................................................................................24
      5.12        Use of Proceeds ......................................................................................................................24
      5.13        Cash Management ..................................................................................................................24
      5.14        TMO Master Services Agreement. .........................................................................................24

6.    NEGATIVE COVENANTS. ...............................................................................................................24

      6.1         Indebtedness ...........................................................................................................................24
      6.2         Liens .......................................................................................................................................25
      6.3         Restrictions on Fundamental Changes....................................................................................25
      6.4         Disposal of Assets ..................................................................................................................25
      6.5         Change Name .........................................................................................................................25
      6.6         Nature of Business ..................................................................................................................25
      6.7         Investments .............................................................................................................................25
      6.8         Payments, Prepayments and Amendments. ............................................................................25
      6.9         Change of Control ..................................................................................................................26
      6.10        Restricted Junior Payment ......................................................................................................26
      6.11        Accounting Methods ..............................................................................................................26
      6.12        Transactions with Affiliates....................................................................................................26
      6.13        Limitation on Capital Expenditures ........................................................................................26
      6.14        Sales and Lease Backs ............................................................................................................26
      6.15        Bankruptcy Case .....................................................................................................................26
      6.16        Plan .........................................................................................................................................26
      6.17        Subsidiaries.............................................................................................................................26

7.    [RESERVED] ......................................................................................................................................27

8.    EVENTS OF DEFAULT. ....................................................................................................................27

      8.1         Event of Default .....................................................................................................................27
      8.2         Rights and Remedies ..............................................................................................................28
      8.3         Remedies Cumulative. ............................................................................................................29

9.    PRIORITY AND COLLATERAL SECURITY. .................................................................................29

      9.1         Grant of Security Interest .......................................................................................................29
      9.2         Certain Limited Exclusions. ...................................................................................................29
      9.3         Collateral Security. .................................................................................................................30
      9.4         No Discharge; Survival of Claims ..........................................................................................30

10.   WAIVERS; INDEMNIFICATION......................................................................................................30

      10.1        Demand; Protest; etc...............................................................................................................30
      10.2        Lender’s Liability for Collateral .............................................................................................31
      10.3        Indemnification.......................................................................................................................31
      10.4        General Release; Covenant Not to Sue ...................................................................................31

11.   NOTICES. ............................................................................................................................................32

12.   CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER. ............................................................33


                                                                     -ii-
                  Case 21-10457                     Doc 13-2              Filed 03/01/21                  Page 5 of 47



13.   AMENDMENTS; WAIVERS; SUCCESSORS; INDEMNIFICATION. ...........................................33

      13.1       Amendments and Waivers. .....................................................................................................33
      13.2       No Waivers; Cumulative Remedies........................................................................................34
      13.3       Successors...............................................................................................................................34
      13.4       Costs and Expenses; Indemnification .....................................................................................34

14.   GENERAL PROVISIONS. ..................................................................................................................34

      14.1       Effectiveness...........................................................................................................................34
      14.2       Section Headings ....................................................................................................................34
      14.3       Interpretation ..........................................................................................................................34
      14.4       Severability of Provisions.......................................................................................................34
      14.5       Non-Fiduciary Relationship ...................................................................................................35
      14.6       Counterparts; Electronic Execution ........................................................................................35
      14.7       Revival and Reinstatement of Obligations .............................................................................35
      14.8       Lender Expenses .....................................................................................................................35
      14.9       Integration...............................................................................................................................35




                                                                  -iii-
               Case 21-10457      Doc 13-2    Filed 03/01/21   Page 6 of 47




                         LIST OF EXHIBITS AND SCHEDULES

Exhibit A          Form of Funding Notice

Exhibit B          Form of Interim Order

Exhibit C          Preliminary Budget

Schedule A-1       Loan Account




                                             -i-
141858211
                 Case 21-10457         Doc 13-2       Filed 03/01/21      Page 7 of 47



                                    DEBTOR-IN-POSSESSION
                                LOAN AND SECURITY AGREEMENT


               THIS DEBTOR-IN-POSSESSION LOAN AND SECURITY AGREEMENT (this
“Agreement”), is entered into as of March 1, 2021, by and among MOBITV, INC., a Delaware
corporation (“Mobi”), MOBITV SERVICE CORPORATION, a Delaware corporation (“Mobi
Service” and together with Mobi, each a “Borrower” and collectively, the “Borrowers”) and TVN
VENTURES, LLC, a Delaware limited liability company (together with its successors and assigns, the
“Lender”).

                                               RECITALS

                WHEREAS, on March 1, 2021 (the “Filing Date”), the Borrowers commenced voluntary
chapter 11 case under chapter 11 of the Bankruptcy Code (collectively, the “Bankruptcy Case”) in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”);

               WHEREAS, Borrowers intend to continue to operate their respective businesses and
manage their properties as debtors and debtors-in-possession pursuant to Sections 1107(a) and 1108 of
the Bankruptcy Code;

                WHEREAS, Borrowers have requested that Lender provide a secured loan facility in an
aggregate principal amount of up to $15,500,000 pursuant to Section 364(c) of the Bankruptcy Code;

                WHEREAS, Borrowers are a party to that certain Loan and Security Agreement (the
“Senior Loan Agreement”), dated as of February 3, 2017, by and among Borrowers and Ally Bank, as the
lender (the “Senior Lender”);

                 WHEREAS, Lender has indicated its willingness to agree to make Loans to Borrowers,
on terms and conditions set forth herein and in the other Loan Documents and in accordance with Section
364(c) of the Bankruptcy Code, so long as the Obligations are secured by Liens on the Collateral granted
by each Borrower, subject in priority only to the Carve-Out and certain Permitted Senior Liens, including
the Liens in favor of the Senior Lender, as hereinafter provided; and

                WHEREAS, each Borrower has agreed to provide such collateral security, subject to the
approval of the Bankruptcy Court;

                 NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein—provided that the Bankruptcy Court enters the Interim Order on the docket
in the Bankruptcy Case within three (3) Business Days of the Filing Date, which is an express condition
precedent to the effectiveness of this Agreement—the parties hereto hereby agree as follows:

                           1.      DEFINITIONS AND CONSTRUCTION.

        1.1      Definitions. Capitalized terms used in this Agreement, the terms listed in this Section 1.1
shall have the respective meanings set forth in this Section 1.1.

        “Account Debtor” shall mean each Person who is obligated on a Receivable or any Supporting
Obligation related thereto.

        “Accounts” means all “accounts” as defined in Article 9 of the UCC.


                                                     -1
                 Case 21-10457          Doc 13-2      Filed 03/01/21       Page 8 of 47



        “Additional Documents” has the meaning specified in Section 5.10.

        “Adverse Proceeding” means any action, suit, proceeding (whether administrative, judicial or
otherwise), governmental investigation or arbitration (whether or not purportedly on behalf of any
Borrower) at law or in equity, or before or by any Governmental Authority, domestic or foreign, whether
pending or, to the knowledge of any Borrower, threatened against or affecting any Borrower or any
property of any Borrower.

         “Affiliate” means, as applied to any Person, any other Person who controls, is controlled by, or is
under common control with, such Person; provided, however, that the term “Affiliate” (i) as it pertains to
any Borrower, shall not include Lender or any Person who controls Lender and (ii) as it pertains to
Lender, shall not include any Borrower or any Subsidiary of any Borrower. For purposes of this
definition, “control” means the possession, directly or indirectly through one or more intermediaries, of
the power to direct the management and policies of a Person, whether through the ownership of Stock, by
contract, or otherwise.

        “Agreement” has the meaning set forth in the preamble.

        “Bankruptcy Case” has the meaning specified in the recitals.

        “Bankruptcy Code” means title 11 of the United States Code, as in effect from time to time.

        “Bankruptcy Court” shall have the meaning set forth in the recitals.

        “Borrower” and “Borrowers” each have the meaning specified in the preamble.

        “Budget” shall mean the Initial Budget, as amended by any Proposed Budget Amendment
approved by the Lender in writing in its sole discretion; for the avoidance of doubt, the Proposed Budget
Amendment shall only be deemed to constitute the new Budget if consented to in writing by the DIP
Lender, and until such time, the previously approved Budget shall be deemed to remain in place and be
the Budget.

        “Business Day” means any day that is not a Saturday, Sunday, or other day on which banks are
authorized or required to close in the state of Delaware.

       “Capital Expenditures” means, with respect to any Person for any period, the aggregate of all
expenditures by such Person during such period that are capital expenditures as determined in accordance
with GAAP, whether such expenditures are paid in cash or financed.

        “Cash Collateral” means “cash collateral” as that term is defined in Bankruptcy Code § 363.

        “Carve-Out” has the meaning ascribed to such term in the Orders.

        “Carve-Out Trigger Notice” has the meaning ascribed to such term in the Orders.

         “Cash Equivalents” means (a) marketable direct obligations issued by, or unconditionally
guaranteed by, the United States or issued by any agency thereof and backed by the full faith and credit of
the United States, in each case maturing within one (1) year from the date of acquisition thereof, (b)
marketable direct obligations issued or fully guaranteed by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing within one (1) year from the
date of acquisition thereof and, at the time of acquisition, having one of the two highest ratings obtainable


                                                -2-
                  Case 21-10457         Doc 13-2       Filed 03/01/21       Page 9 of 47



from either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”),
(c) commercial paper maturing no more than 270 days from the date of creation thereof and, at the time of
acquisition, having a rating of at least A-1 from S&P or at least P-1 from Moody’s, (d) certificates of
deposit, time deposits, overnight bank deposits or bankers’ acceptances or time deposits maturing within
one (1) year from the date of acquisition thereof issued or guaranteed by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or any United States branch of a
foreign bank having at the date of acquisition thereof combined capital and surplus of not less than
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United States or any state thereof
so long as the full amount maintained with any such other bank is insured by the Federal Deposit
Insurance Corporation, (f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined capital and surplus of not less
than $250,000,000, having a term of not more than seven days, with respect to securities satisfying the
criteria in clauses (a) or (d) above, (g) debt securities with maturities of six months or less from the date
of acquisition backed by standby letters of credit issued by any commercial bank satisfying the criteria
described in clause (d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through (g) above.

        “Change of Control” means any sale or transfer of any equity interest in any Borrower.

        “Chapter 11 Milestones” has the meaning ascribed to such term in the Orders.

         “Chattel Paper” means all “chattel paper” as defined in Article 9 of the UCC, including, without
limitation, “electronic chattel paper” or “tangible chattel paper”, as each term is defined in Article 9 of the
UCC.

         “Closing Date” means the first date upon which all of the conditions set forth in Section 3.1 are
satisfied.

        “Collateral” has the meaning specified in Section 9.1.

         “Collateral Records” means books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer printouts, tapes, disks and
related data processing software and similar items that at any time evidence or contain information
relating to any of the Borrowers or the Collateral or are otherwise necessary or helpful in the collection
thereof or realization thereupon.

        “Collateral Support” means all property (real or personal) assigned, hypothecated or otherwise
securing any Collateral and shall include any security agreement or other agreement granting a lien or
security interest in such real or personal property.

        “Commercial Tort Claims” means all “commercial tort claims” as defined in Article 9 of the
UCC.

      “Commitment Period” means the period beginning on the Closing Date and ending on the
Commitment Termination Date.

         “Commitment Termination Date” means the earliest to occur of (a) May 14, 2021, (b) the date
that the Lender provides notice to the Borrowers that all Loan Commitments have been terminated as a
result of an Event of Default under this Agreement and (c) the Maturity Date.



                                                 -3-
                 Case 21-10457         Doc 13-2        Filed 03/01/21      Page 10 of 47



        “Committee” means the official committee of unsecured creditors to be appointed by the United
States Trustee in relation to the Bankruptcy Case, as applicable.

        “Commodities Accounts” means all “commodity accounts” as defined in Article 9 of the UCC.

       “Credit Date” means the date, which shall be a Business Day, on which any Loan is made in
accordance with Section 2.1.

       “Daily Balance” means, as of any date of determination and with respect to any Obligation, the
amount of such Obligation owed at the end of such day.

         “Default” means an event, condition, or default that, with the giving of notice, the passage of
time, or both, would be an Event of Default.

        “Deposit Account” means any deposit account (as that term is defined in the UCC).

        “Documents” means all “documents” as defined in Article 9 of the UCC.

        “Dollars” or “$” means United States dollars.

         “Environmental Law” means any applicable federal, state, provincial, foreign or local statute,
law, rule, regulation, ordinance, code, binding and enforceable guideline, binding and enforceable written
policy, or rule of common law now or hereafter in effect, or any judicial or administrative interpretation
thereof, including any judicial or administrative order, consent decree or judgment, in each case, to the
extent binding on any Borrower, relating to the environment, the effect of the environment on employee
health, or hazardous materials.

        “Equipment” means (i) all “equipment” as defined in Article 9 of the UCC, (ii) all machinery,
manufacturing equipment, data processing equipment, computers, office equipment, furnishings,
furniture, appliances, fixtures and tools (in each case, regardless of whether characterized as equipment
under the UCC) and (iii) all accessions or additions thereto, all parts thereof, whether or not at any time of
determination incorporated or installed therein or attached thereto, and all replacements therefor,
wherever located, now or hereafter existing, including any fixtures.

        “Event of Default” has the meaning specified in Section 8.1.

        “Exchange Act” means the Securities Exchange Act of 1934, as in effect from time to time.

        “Facility” means any real property (including all buildings, fixtures or other improvements
located thereon) now, hereafter or heretofore owned, leased, operated or used by any Borrower.

        “Filing Date” has the meaning specified in the recitals.

        “Final Hearing” means a hearing held by the Bankruptcy Court regarding the approval of the
Final Order.

       “Final Order” means a final order of the Bankruptcy Court authorizing and approving this
Agreement and the other Loan Documents on a final basis and entered following a final hearing in form
and substance satisfactory to Lender.

       “Funding Notice” means a notice substantially in the form of Exhibit A hereto, executed by
Responsible Officer of the Lead Borrower.

                                                 -4-
                 Case 21-10457         Doc 13-2        Filed 03/01/21      Page 11 of 47



        “GAAP” means generally accepted accounting principles as in effect from time to time in the
United States, consistently applied.

         “General Intangibles” (i) means all “general intangibles” as defined in Article 9 of the UCC,
including “payment intangibles” also as defined in Article 9 of the UCC and (ii) includes, without
limitation, all interest rate or currency protection or hedging arrangements, all tax refunds, all licenses,
permits, concessions and authorizations, all Material Contracts and all Intellectual Property (in each case,
regardless of whether characterized as general intangibles under the UCC).

       “Goods” (i) means all “goods” as defined in Article 9 of the UCC and (ii) includes all Inventory
and Equipment (in each case, regardless of whether characterized as goods under the UCC).

        “Governmental Authority” means any federal, state, local, or other governmental or
administrative body, instrumentality, board, department, or agency or any court, tribunal, administrative
hearing body, arbitration panel, commission, or other similar dispute-resolving panel or body.

         “Highest Lawful Rate” means the maximum lawful interest rate, if any, that at any time or from
time to time may be contracted for, charged, or received under the laws applicable to Lender which are
presently in effect or, to the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than applicable laws now allow.

         “Indebtedness” means (a) all obligations for borrowed money, (b) all obligations evidenced by
bonds, debentures, notes, or other similar instruments and all reimbursement or other obligations in
respect of letters of credit, bankers acceptances, or other financial products, (c) all capital lease
obligations, (d) all obligations or liabilities of others secured by a Lien on any asset of such Person,
irrespective of whether such obligation or liability is assumed, (e) all payment obligations to pay the
deferred purchase price of assets (other than trade payables incurred in the ordinary course of business
and repayable in accordance with customary trade practices), (f) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as financing, in either case with respect
to property acquired by such Person, (g) the principal balance outstanding under any synthetic lease,
off-balance sheet loan or similar off-balance sheet financing products, or (h) any obligation guaranteeing
or intended to guarantee (whether directly or indirectly guaranteed, indorsed, co-made, discounted, or
sold with recourse) any obligation of any other Person that constitutes Indebtedness under any of
clauses (a) through (h) above. For purposes of this definition, (i) the amount of any Indebtedness
represented by a guaranty or other similar instrument shall be the lesser of the principal amount of the
obligations guaranteed and still outstanding and the maximum amount for which the guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Indebtedness, and (ii) the amount
of any Indebtedness described in clause (d) above shall be the lower of the amount of the obligation and
the fair market value of the assets of such Person securing such obligation.

        “Indemnified Liabilities” has the meaning specified in Section 10.3.

        “Indemnified Person” has the meaning specified in Section 10.3.

         “Initial Budget” shall mean a budget for the 11-week period beginning on the Filing Date,
reflecting projected cash receipts, operating disbursements, non-operating disbursements, professional
fees and the then-current amount of the Loans outstanding on a weekly basis, in form and substance
reasonably acceptable to the Lender, attached in a preliminary form hereto as Exhibit C, and to be
attached in its final form to the Interim Order upon its entry in the Bankruptcy Case.




                                                 -5-
                 Case 21-10457         Doc 13-2        Filed 03/01/21      Page 12 of 47



        “Insolvency Proceeding” means a proceeding under the Bankruptcy Code, an assignment for the
benefit of credits, the appointment of a receiver, or any similar proceeding.

        “Instruments” means all “instruments” as defined in Article 9 of the UCC.

       “Insurance” means (i) all insurance policies covering any or all of the Collateral (regardless of
whether the Lender is the loss payee thereof) and (ii) any key man life insurance policies.

         “Intellectual Property” means (a) all present and future trade secrets, know-how and other
proprietary information, (b) trademarks, trademark applications, internet domain names, service marks,
service mark applications, trade dress, trade names, business names, designs, logos, slogans (and all
translations, adaptations, derivations and combinations of the foregoing), indicia and other source and/or
business identifiers, and the goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon throughout the world, (c)
copyrights and copyright applications (including copyrights for computer programs) and all tangible and
intangible property embodying the copyrights, (d) unpatented inventions (whether or not patentable),
patents and patent applications, (e) industrial design applications and registered industrial designs, (f)
license agreements related to any of the foregoing and income therefrom, books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, computer software, source codes, object
codes, executable code, data, databases and other physical manifestations, embodiments or incorporations
of any of the foregoing, (g) the right to sue for all past, present and future infringements of any of the
foregoing, (h) all other intellectual property, and (i) all common law and other rights throughout the world
in and to all of the foregoing.

        “Interim Order” means the proposed interim order attached hereto as Exhibit B (with only such
modifications as are acceptable to Lender), the entry of which by the Bankruptcy Court on the docket in the
Bankruptcy Case is an express condition precedent to the effectiveness of this Agreement.

         “Inventory” means (i) all “inventory” as defined in Article 9 of the UCC and (ii) all goods held
for sale or lease or to be furnished under contracts of service or so leased or furnished, all raw materials,
work in process, finished goods, and materials used or consumed in the manufacture, packing, shipping,
advertising, selling, leasing, furnishing or production of such inventory or otherwise used or consumed in
the Borrowers’ business; all goods in which any Borrower has an interest in mass or a joint or other
interest or right of any kind; and all goods which are returned to or repossessed by any Borrower, all
computer programs embedded in any goods and all accessions thereto and products thereof (in each case,
regardless of whether characterized as inventory under the UCC).

         “Investment” means, with respect to any Person, any investment by such Person in any other
Person (including Affiliates) in the form of loans, guarantees, advances, capital contributions (excluding
(a) commission, travel, and similar advances to officers and employees of such Person made in the
ordinary course of business, and (b) bona fide Accounts arising in the ordinary course of business), or
acquisitions of Indebtedness, Stock, or all or substantially all of the assets of such other Person (or of any
division or business line of such other Person), and any other items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP.

         “Investment Related Property” means (i) all “investment property” (as such term is defined in
Article 9 of the UCC) and (ii) all of the following (regardless of whether classified as investment property
under the UCC): any Deposit Account, Securities Account or Commodities Account of the Borrowers and
certificates of deposit.

        “IRC” means the Internal Revenue Code of 1986, as in effect from time to time.


                                                 -6-
                 Case 21-10457         Doc 13-2       Filed 03/01/21      Page 13 of 47



        “Lead Borrower” means Mobi.

        “Lender” has the meaning set forth in the preamble.

         “Lender Expenses” means all (a) costs or expenses required to be paid by any Borrower under
any of the Loan Documents that are paid, advanced, or incurred by Lender, (b) out-of-pocket fees or
charges paid or incurred by Lender in connection with its transactions with the Borrowers under any of
the Loan Documents, including, fees or charges for photocopying, notarization, couriers and messengers,
telecommunication, public record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the department of motor vehicles),
filing, recording, publication, appraisal (including periodic collateral appraisals or business valuations to
the extent of the fees and charges (and up to the amount of any limitation) contained in the Agreement),
real estate surveys, real estate title policies and endorsements, and environmental audits, (c) reasonable
out-of-pocket costs and expenses incurred by Lender in the disbursement of funds to Borrowers (by wire
transfer or otherwise), (d) out-of-pocket charges paid or incurred by Lender resulting from the dishonor of
checks payable by or to any Borrower, (e) reasonable out-of-pocket costs and expenses paid or incurred
by Lender to correct any default or enforce any provision of the Loan Documents, or during the
continuance of an Event of Default, in gaining possession of, maintaining, handling, preserving, storing,
shipping, selling, preparing for sale, or advertising to sell the Collateral, or any portion thereof,
irrespective of whether a sale is consummated, (f) reasonable out-of-pocket audit fees and expenses
(including reasonable travel, meals, and lodging) of Lender related to any inspections or audits to the
extent of the fees and charges (and up to the amount of any limitation) contained in the Agreement, (g)
reasonable out-of-pocket costs and expenses of third party claims or any other suit paid or incurred by
Lender in enforcing or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or Lender’s relationship with the Borrowers, (h) Lender’s
reasonable costs and expenses (including reasonable attorneys’ fees) incurred in advising, structuring,
drafting, reviewing, administering (including reasonable travel, meals, and lodging), or amending the
Loan Documents, (i) Lender’s reasonable costs for the maintenance and preservation of the Collateral to
the extent the Borrowers fail to do so and (j) Lender’s reasonable costs and expenses (including
reasonable attorneys, accountants, consultants, and other advisors fees and expenses) incurred in
terminating, enforcing (including reasonable attorneys, accountants, consultants, and other advisors fees
and expenses incurred in connection with a “workout,” a “restructuring,” or an Insolvency Proceeding
concerning the Borrowers or in exercising rights or remedies under the Loan Documents), or defending
the Loan Documents, irrespective of whether suit is brought, or in taking any remedial action concerning
the Collateral.

        “Lender-Related Person” means Lender and Lender’s Subsidiaries and other Affiliates and their
respective partners, shareholders, directors, managers, officers, employees, agents, advisors,
representatives, heirs, successors and assigns, when acting in a representative or official capacity on
behalf of Lender.

        “Lender’s Liens” means the Liens granted by any Borrower or any of their respective
Subsidiaries to Lender under the Loan Documents.

        “Letter of Credit Right” means “letter-of-credit right” as defined in Article 9 of the UCC.

        “Lien” means any pledge, hypothecation, assignment (which is intended as security), charge,
deposit arrangement (which is intended as security), encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference, priority, or preferential
arrangement of any kind or nature whatsoever (which is intended as security), including any conditional



                                                -7-
                 Case 21-10457         Doc 13-2       Filed 03/01/21      Page 14 of 47



sale contract or other title retention agreement, the interest of a lessor under a capital lease and any
synthetic or other financing lease having substantially the same economic effect as any of the foregoing.

       “Loan(s)” means a loan or loans, as the case may be, made to the Borrowers by the Lender
pursuant to Section 2.1.

       “Loan Account” means an account maintained hereunder by the Lender on its books of account,
in which the Borrowers will be charged with all Obligations incurred by the Borrowers and to which
payments shall be made in accordance with the wiring instructions set forth on Schedule A-1.

        “Loan Commitment” means $15,500,000.00, the maximum principal amount of Lender’s
obligation to make Loans to Borrowers pursuant to Section 2. For the avoidance of doubt, the Loan
Commitment shall be reduced by the amount of all Loans that are funded.

      “Loan Documents” means the Agreement, the Orders and any note or notes executed by any
Borrower in connection with this Agreement and payable to Lender, any other agreement entered into,
now or in the future, by any Borrower and Lender in connection with this Agreement, and all
amendments, modifications, renewals, substitutions and replacements of any of the foregoing.

         “Material Adverse Change” means (a) except as a result of the commencement of the Bankruptcy
Case, a material adverse change in the business, operations, results of operations, assets, liabilities or
financial condition of the Borrowers, taken as a whole, (b) a material impairment of the Borrowers’
ability to perform its obligations under the Loan Documents to which it is a party or of Lender’s ability to
enforce the Obligations or realize upon the Collateral, (c) a material impairment of the enforceability or
priority of Lender’s Liens with respect to any material portion of the Collateral as a result of an action or
failure to act on the part of any Borrower, or (d) any interruption or material degradation of service to the
end customers served under the TMO Master Services Agreement.

        “Material Contract” means (i) the TMO Master Services Agreement and (ii) each other contract
or agreement to which any Borrower is a party for which breach, nonperformance, cancellation or failure
to renew could reasonably be expected to result in a Material Adverse Change.

         “Maturity Date” means the earliest to occur of (a) May 21, 2021, (b) the date on which the
principal amount of all outstanding Obligations have been declared or automatically have become due and
payable (whether by acceleration pursuant to Section 8.2 hereof upon the occurrence of an Event of
Default or otherwise) and (c) the date upon which any Event of Default described in Section 8.1(g) or (i)
first occurs.

        “Money” means “money” as defined in the UCC.

        “Moody’s” has the meaning specified in the definition of Cash Equivalents.

        “Obligations” means the Loans and all loans, debts, principal, interest, contingent reimbursement
or indemnification obligations, premiums, liabilities (including all amounts charged to the Loan Account
pursuant to the Agreement), obligations (including indemnification obligations), fees, Lender Expenses,
guaranties, covenants, and duties of any kind and description owing by any Borrower to Lender pursuant
to or evidenced by the Loan Documents, irrespective of whether for the payment of money, whether
direct or indirect, absolute or contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts that any Borrower is
required to pay or reimburse by the Loan Documents or by law or otherwise in connection with the Loan
Documents.


                                                -8-
                 Case 21-10457         Doc 13-2        Filed 03/01/21      Page 15 of 47



         “Orders” means the Interim Order, until the Bankruptcy Court enters the Final Order, upon which
occurrence, it shall mean then either or both the Interim Order and the Final Order as the context may
require.

         “Organizational Documents” means (a) for any corporation, the certificate or articles of
incorporation, the bylaws, any certificate of designation or other instrument relating to the rights of
preferred shareholders or stockholders of such corporation, any shareholder rights agreement and all
applicable resolutions of the board of directors (or any committee thereof) of such corporation, (b) for any
partnership, the partnership agreement and, if applicable, the certificate of limited partnership, (c) for any
limited liability company, the operating agreement and articles or certificate of formation or organization
and all applicable resolutions of any managing member or board of managers or other governing body of
such limited liability company, and (d) any agreement between any Borrower and its shareholders,
members, partners or its equity owners, or among any of the foregoing.

       “Permits” means any license, lease, power, permit, franchise, certificate, authorization or
approval issued by a Governmental Authority.

        “Permitted Dispositions” means:

                 (a)     sales, abandonment, or other dispositions of Equipment that is substantially
        worn, damaged, or obsolete in the ordinary course of business, provided that the proceeds thereof
        are used either to replace such Equipment with Equipment of equal or greater value or are applied
        to the repayment of the Loans or the repayment of obligations to the Senior Lender,

                (b)      any involuntary loss, damage or destruction of property,

               (c)    any involuntary condemnation, seizure or taking, by exercise of the power of
        eminent domain or otherwise, or confiscation or requisition of use of property,

                (d)      the making of a Permitted Investment, and

                (e)      dispositions expressly set forth in the Budget.

        “Permitted Indebtedness” means:

                (a)      Indebtedness evidenced by this Agreement and the other Loan Documents,

                (b)      Indebtedness in existence on the Filing Date of one or more of the Borrowers
        (and refinancings or amendments thereof to the extent permitted by the Bankruptcy Court),
        including, for the avoidance of doubt, the obligations owing in favor of the Senior Lender,

               (c)     Indebtedness incurred in the ordinary course of business during the Bankruptcy
        Case under performance, surety, statutory, and appeal bonds,

                (d)      indorsement of items for deposit or collection in the ordinary course of
        business,

                (e)  Indebtedness representing deferred compensation to directors, officers,
        members of management, employees or consultants of any Borrower, in the ordinary course of
        business,



                                                 -9-
        Case 21-10457         Doc 13-2        Filed 03/01/21     Page 16 of 47



        (f)     contingent obligations in respect of indemnities or similar agreements to hold
others harmless arising in the ordinary course of business,

         (g)     Indebtedness owed to any Person providing property, casualty, liability, or other
insurance to any Borrower, in an amount not to exceed $25,000 at any time outstanding incurred
in the ordinary course of business under financing arrangements related to the payment of
premiums and deductibles under insurance policies so long as the amount of such Indebtedness is
not in excess of the amount of the unpaid cost of such insurance (exclusive of interest, fees and
other charges incurred in connection with premium financing), and shall be incurred only to defer
the cost of, such insurance for a period not to exceed one year and shall be payable in full not
later than the end of such one year period, and

        (h)     Permitted Investments to the extent constituting Indebtedness.

“Permitted Investments” means:

        (a)     Investments in cash and Cash Equivalents,

        (b)     advances made in connection with purchases of goods or services in the ordinary
course of business,

        (c)     Investments received in settlement of amounts due to any Borrower effected in
the ordinary course of business or owing to any Borrower as a result of insolvency proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien in favor of any
Borrower,

        (d)     guarantees permitted under the definition of Permitted Indebtedness,

        (e)    Stock or other securities acquired in connection with the satisfaction or
enforcement of Indebtedness or claims due or owing to any Borrower (in bankruptcy of
customers or suppliers or otherwise outside the ordinary course of business) or as security for any
such Indebtedness or claims, and

        (f)      deposits of cash made in the ordinary course of business to secure performance
of operating leases.

“Permitted Liens” means:

        (a)     the Liens in favor of the Lender under the Loan Documents,

       (b)     Liens on the Collateral existing on the Closing Date (including, for the
avoidance of doubt, the Permitted Senior Liens),

       (c)     deposits or pledges of cash to secure obligations under workmen’s
compensation, social security or similar laws, or under unemployment insurance pertaining to
any Borrower’s employees,

         (d)     deposits or pledges of cash to secure bids, tenders, contracts (other than
contracts for the payment of money or the deferred purchase price of property or services),
leases, statutory obligations, surety and appeal bonds or other obligations of like nature arising
in the ordinary course of business of any Borrower, and


                                       -10-
                 Case 21-10457         Doc 13-2        Filed 03/01/21      Page 17 of 47



                (e)     Liens for taxes or other governmental charges not at the time delinquent or
        thereafter payable without penalty or that are the subject of a Permitted Protest.

         “Permitted Protest” means the right of any Borrower to protest any Lien (other than any Lien that
secures the Obligations), taxes (other than payroll taxes or taxes that are the subject of a United States
federal tax lien), or rental payment, provided that (a) a reserve with respect to such obligation is
established on any Borrowers’ books and records in such amount as is required under GAAP, (b) any
such protest is instituted promptly and prosecuted diligently by such Borrower, as applicable, in good
faith, and (c) Lender is reasonably satisfied that, while any such protest is pending, there will be no
impairment of the enforceability, validity, or priority of any of Lender’s Liens.

      “Permitted Senior Liens” means the Liens granted to the Senior Lender pursuant to the Senior
Loan Documents.

         “Person” means natural persons, corporations, limited liability companies, limited partnerships,
general partnerships, limited liability partnerships, joint ventures, trusts, land trusts, business trusts, or
other organizations, irrespective of whether they are legal entities, and governments and agencies and
political subdivisions thereof.

        “Plan of Reorganization” means a chapter 11 plan for the Borrowers, that provides for, inter alia,
payment in full in cash of all Obligations on the effective date thereof, together with releases,
exculpations, waivers and indemnification, reasonably acceptable to Lender.

         “Proceeds” means (i) all “proceeds” as defined in Article 9 of the UCC, (ii) payments or
distributions made with respect to any Investment Related Property and (iii) whatever is receivable or
received when Collateral or proceeds are sold, exchanged, collected or otherwise disposed of, whether
such disposition is voluntary or involuntary.

        “Professional Persons” shall have the meaning ascribed to such term in the Orders.

        “Proposed Budget Amendment” shall mean a budget, in form and substance reasonably
acceptable to the Lender, for the 11-week period beginning on the Filing Date reflecting—for past weeks,
actual, and for future weeks, projected—cash receipts, operating disbursements, non-operating
disbursements, professional fees, and the then-current amount of the Loans outstanding on a weekly basis.

         “Receivables” means all rights to payment, whether or not earned by performance, for goods or
other property sold, leased, licensed, assigned or otherwise disposed of, or services rendered or to be
rendered, including, without limitation all such rights constituting or evidenced by any Account, Chattel
Paper, Instrument, General Intangible or Investment Related Property, together with all of any Borrower’s
rights, if any, in any goods or other property giving rise to such right to payment and all Collateral
Support and Supporting Obligations related thereto and all Receivables Records.

        “Receivables Records” means (i) all original copies of all documents, instruments or other
writings or electronic records or other Records evidencing the Receivables, (ii) all books, correspondence,
credit or other files, Records, ledger sheets or cards, invoices, and other papers relating to Receivables,
including, without limitation, all tapes, cards, computer tapes, computer discs, computer runs, record
keeping systems and other papers and documents relating to the Receivables, whether in the possession or
under the control of any Borrower or any computer bureau or agent from time to time acting for any
Borrower or otherwise, (iii) all evidences of the filing of financing statements and the registration of other
instruments in connection therewith, and amendments, supplements or other modifications thereto,
notices to other creditors or secured parties, and certificates, acknowledgments, or other writings,


                                                -11-
                 Case 21-10457          Doc 13-2        Filed 03/01/21      Page 18 of 47



including, without limitation, lien search reports, from filing or other registration officers, (iv) all credit
information, reports and memoranda relating thereto and (v) all other written or nonwritten forms of
information related in any way to the foregoing or any Receivable.

        “Record” shall have the meaning specified in Article 9 of the UCC.

        “Responsible Officer” means, with respect to any Person, any individual holding the position of,
chief executive officer, chief restructuring officer or chief financial officer.

         “Restricted Junior Payment” means to (a) declare or pay any dividend or make any other payment
or distribution on account of Stock issued by any Borrower (including any payment in connection with
any merger or consolidation involving any Borrower) or to the direct or indirect holders of Stock issued
by any Borrower in its capacity as such, (b) purchase, redeem, or otherwise acquire or retire for value
(including in connection with any merger or consolidation involving any Borrower) any Stock issued by
any Borrower, (c) declare, pay or agree to pay any management, advisory or similar fees or expenses.

        “Schedules” means those certain schedules annexed to this Agreement and made a part hereof.

        “S&P” has the meaning specified in the definition of Cash Equivalents.

        “SEC” means the United States Securities and Exchange Commission and any successor thereto.

         “Securities” means any stock, shares, partnership interests, voting trust certificates, certificates of
interest or participation in any profit-sharing agreement or arrangement, options, warrants, bonds,
debentures, notes, or other evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase or acquisition of, or any right
to subscribe to, purchase or acquire, any of the foregoing.

        “Securities Accounts” means all “securities accounts” as defined in Article 8 of the UCC.

      “Security Instruments” means all UCC financing statements filed in connection with the Loan
Documents.

        “Senior Lender” has the meaning set forth in the recitals.

        “Senior Loan Agreement” has the meaning set forth in the recitals.

       “Senior Loan Documents” means the Senior Loan Agreement and any and all notes, security
instruments or other documents executed from time to time in connection with the Senior Loan
Agreement.

        “Stock” means all shares, options, warrants, interests, participations, or other equivalents
(regardless of how designated) of or in a Person, whether voting or nonvoting, including common stock,
preferred stock, or any other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

         “Subsidiary” of a Person means a corporation, partnership, limited liability company, or other
entity in which that Person directly or indirectly owns or controls the shares of Stock having ordinary
voting power to elect a majority of the board of directors (or appoint other comparable managers or
governing body) of such corporation, partnership, limited liability company, or other entity.


                                                 -12-
                Case 21-10457          Doc 13-2       Filed 03/01/21     Page 19 of 47



        “Supporting Obligation” means all “supporting obligations” as defined in Article 9 of the UCC.

        “TMO Master Services Agreement” that certain Master Agreement dated as of November 6, 2019
between Lender and Mobi, as amended from time to time (and together with all statement of work
contracts, as applicable).

        “UCC” means the Delaware Uniform Commercial Code, as in effect from time to time.

        “United States” means the United States of America.

        “Variance Report” means a detailed reconciliation analysis and report, in a form and substance
acceptable to Lender, certified in writing by the Lead Borrower as being true and accurate in all material
respects, and which, at a minimum, shows with reference to each Budget line-item: (x) Borrowers’ actual
cash receipts and disbursements for the preceding seven (7) day period of Monday through Sunday
ending immediately prior to the Wednesday when each such report is due, (y) Borrowers’ compliance or
noncompliance with Section 6.18; and (z) the cumulative unused amount budgeted for the Budget line
item that Borrowers propose to carry forward to successive weekly budget periods with respect to such
Budget line item.

        “Voidable Transfer” has the meaning specified in Section 14.7.

         1.2    UCC. Any terms used in this Agreement that are defined in the UCC shall be construed
and defined as set forth in the UCC unless otherwise defined herein; provided, however, that to the extent
that the UCC is used to define any term herein and such term is defined differently in different Articles of
the UCC, the definition of such term contained in Article 9 of the UCC shall govern.

        1.3      Accounting Terms. Except as otherwise expressly provided herein, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in conformity with GAAP.
Financial statements and other information required to be delivered by Borrowers to Lender pursuant to
Section 5.1(a) shall be prepared in accordance with GAAP as in effect at the time of such preparation. To
the extent there are any changes in GAAP from the date of this Agreement, if at any time such change in
GAAP would affect the computation of any financial ratio or requirement set forth in any Loan
Document, and Borrowers or Lender shall so request, Lender and Borrowers shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP as in effect immediately prior to such change therein.

        1.4     Interpretation, etc.

                 (a)      Any of the terms defined herein may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference.

               (b)     References herein to any Section, Appendix, Schedule or Exhibit shall be to a
Section, an Appendix, a Schedule or an Exhibit, as the case may be, hereof unless otherwise specifically
provided.

                (c)      The use herein of the word “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term or matter to the specific
items or matters set forth immediately following such word or to similar items or matters, whether or not
no limiting language (such as “without limitation” or “but not limited to” or words of similar import) is



                                               -13-
                 Case 21-10457          Doc 13-2        Filed 03/01/21     Page 20 of 47



used with reference thereto, but rather shall be deemed to refer to all other items or matters that fall within
the broadest possible scope of such general statement, term or matter.

                 (d)     The word “will” shall be construed to have the same meaning and effect as the
word “shall”.

                 (e)     Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring to such agreement,
instrument or other document as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (ii) any reference herein to any Person shall be construed
to include such Person’s successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this Agreement as a whole and not
to any particular provision hereof, (iv) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or supplemented from time to
time and (v) the words “asset” and “property” shall be construed to have the same meaning and effect and
to refer to any and all tangible and intangible assets and properties, including cash, securities, accounts
and contract rights.

                 (f)     Unless otherwise expressly stated, all time references herein shall be to Eastern
Time.

                             2.       LOAN AND TERMS OF PAYMENT.

        2.1      Loan Commitments, Additional Loans and Borrowing Mechanics.

                 (a)     Loan Commitment. During the Commitment Period, subject to the terms and
conditions and in reliance on the representations and warranties of the Borrowers set forth herein, the
Lender agrees to make Loans to the Borrowers in amounts such that the aggregate amount of the Loans
made shall not exceed the Loan Commitment in effect from time to time. Such Loan amounts shall accrue
interest thereon from the date such additional principal amounts are funded. Amounts borrowed pursuant
to this Section 2.1 may not be repaid and reborrowed during the Commitment Period.

                (b)      Borrowing Mechanics. Whenever Borrowers desire that Lender make a Loan,
Borrowers shall deliver to Lender a Funding Notice no later than 11:00 a.m. prevailing eastern time at
least two (2) Business Days in advance of the proposed Credit Date specifying the amount of such
requested Loan and the proposed Credit Date, executed by a Responsible Officer of each Borrower. The
amount of such Loan requested shall not exceed the lesser of (i) the Loan Commitment then in effect
minus the principal amount of all Loans made prior to the making of the requested Loan and (ii) the
aggregate principal amount of Loans anticipated to be needed for the week that includes the proposed
Credit Date, as set forth in the Budget, less the principal amount of Loans previously made during such
week.

        2.2      Payments; Prepayments.

                 (a)     Payments by Borrower. Except as otherwise expressly provided herein, all
payments by Borrowers shall be made to the Loan Account for the account of Lender and shall be made
in immediately available funds, no later than 4:00 p.m. prevailing eastern time on the date specified
herein. Any payment received by Lender later than 4:00 p.m. prevailing eastern time shall be deemed to
have been received on the following Business Day and any applicable interest or fees shall continue to
accrue until such following Business Day.


                                                 -14-
                Case 21-10457          Doc 13-2        Filed 03/01/21      Page 21 of 47



              (b)      Apportionment and Application. All payments remitted to Lender and all
proceeds of Collateral received by Lender shall be applied as follows (unless otherwise directed by
Lender):

                       (i)    first, to pay any Lender Expenses (including cost or expense
                reimbursements) in accordance with the Orders or indemnities then due to Lender under
                the Loan Documents, until paid in full,

                        (ii)     second, to pay accrued interest due in respect of the Loans until paid in
                full,

                        (iii)    third, to pay the principal of the Loans until paid in full,

                        (iv)     fourth, to pay any other Obligations until paid in full, and

                        (v)      fifth, to Borrowers or as otherwise required by applicable law.

        In the event of a direct conflict between the priority provisions of this Section 2.2 and any other
provision contained in any other Loan Document, it is the intention of the parties hereto that such
provisions be read together and construed, to the fullest extent possible, to be in concert with each other.
In the event of any actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 2.2 shall control and govern; provided, however, that in the event of any actual,
irreconcilable conflict between the terms and provisions contained in the Orders and the terms and
provisions contained in any other Loan Document, the terms and provisions of the Orders shall control
and govern.

               (c)      Optional Prepayments. Borrowers may prepay the outstanding principal
amount of the Loans at any time in whole or in part, without premium or penalty.

                (d)      Overadvances. Borrowers shall from time to time prepay the Loans to the extent
necessary so that the aggregate outstanding principal amount of the Loans shall not at any time exceed the
Loan Commitment.

        2.3     Interest Rates and Rates, Payments, and Calculations.

                  (a)     Interest Rate. All Obligations shall bear interest on the Daily Balance thereof at
a fixed rate equal to 12% per annum; provided that, for the avoidance of doubt, the foregoing rate shall be
subject to the limitations set forth in paragraph (e) below.

                 (b)      Default Rate. Upon the occurrence and during the continuation of an Event of
Default, all Obligations shall bear interest on the Daily Balance thereof at a per annum rate equal to four
percentage points (4%) above the per annum rate otherwise applicable hereunder without any notice from
Lender or any other Person; provided that, for the avoidance of doubt, the increased rate on account of
this paragraph (b) shall be subject to the limitations set forth in paragraph (e) below.

                (c)     Payment. All accrued interest shall be due and payable on the Maturity Date.

               (d)      Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 365 day year, in each case, for the actual number of days elapsed in the
period during which the interest or fees accrue.



                                                -15-
                Case 21-10457         Doc 13-2        Filed 03/01/21     Page 22 of 47



                  (e)      Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged or agreed to be paid with respect to any of the Obligations, including all
charges or fees in connection therewith deemed in the nature of interest under applicable law shall not
exceed the Highest Lawful Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the outstanding amount of
the Loans made hereunder shall bear interest at the Highest Lawful Rate until the total amount of interest
due hereunder equals the amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In addition, if when the Loans made
hereunder are repaid in full the total interest due hereunder (taking into account the increase provided for
above) is less than the total amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to the extent permitted by law,
Borrowers shall pay to Lender an amount equal to the difference between the amount of interest paid and
the amount of interest which would have been paid if the Highest Lawful Rate had at all times been in
effect. Notwithstanding the foregoing, it is the intention of Lender and Borrowers to conform strictly to
any applicable usury laws. Accordingly, if Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at Lender’s option be applied to the outstanding amount of the
Loans made hereunder or be refunded to Borrowers. In determining whether the interest contracted for,
charged, or received by Lender exceeds the Highest Lawful Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate, and spread in equal or unequal parts the total amount of interest, throughout the
contemplated term of the Obligations hereunder.

         2.4     Crediting Payments; Clearance Charge. The receipt of any payment item by Lender
shall not be considered a payment on account unless such payment item is a wire transfer of immediately
available federal funds made to the Loan Account or unless and until such payment item is honored when
presented for payment. Should any payment item not be honored when presented for payment, then
Borrowers shall be deemed not to have made such payment and interest shall be calculated accordingly.
Anything to the contrary contained herein notwithstanding, any payment item shall be deemed received
by Lender only if it is received into the Loan Account on a Business Day on or before 4:00 p.m prevailing
eastern time. If any payment item is received into the Loan Account on a non-Business Day or after 4:00
p.m. prevailing eastern time on a Business Day, it shall be deemed to have been received by Lender as of
the opening of business on the immediately following Business Day.

         2.5     Maintenance of Loan Account; Statements of Obligations. Lender shall maintain the
Loan Account on its books in the name of Borrowers on which Borrowers will be charged with the Loans
and with all other payment Obligations hereunder or under the other Loan Documents including accrued
interest, fees and expenses, and Lender Expenses. In accordance with Section 2.4, the Loan Account will
be credited with all payments received by Lender from Borrowers or for Borrowers’ account. Lender shall
render monthly statements regarding the Loan Account to Borrowers, including principal, interest, fees,
and including an itemization of all charges and expenses constituting Lender Expenses owing, and such
statements, absent manifest error, shall be conclusively presumed to be correct and accurate and constitute
an account stated between Borrowers and Lender.

        2.6     Payment, Maturity and Acceleration.




                                               -16-
                 Case 21-10457          Doc 13-2        Filed 03/01/21      Page 23 of 47



                 (a)    All Obligations, including without limitation the outstanding unpaid principal
balance, all accrued and unpaid interest on the Loans and all Lender Expenses shall be due and payable
on the Maturity Date.

                 (b)      The foregoing notwithstanding and subject to the terms of the Orders, Lender
Expenses and all fees payable hereunder or under any of the other Loan Documents shall be due and
payable, in arrears, on the first day of each month at any time that Obligations are outstanding. Borrowers
hereby authorize Lender, from time to time without prior notice to Borrowers, to charge all fees payable
hereunder or under any of the other Loan Documents (in each case, as and when due and payable), all
costs, expenses, and Lender Expenses payable hereunder or under any of the other Loan Documents (in
each case, as and when due and payable), and all other payments as and when due and payable under any
Loan Document to the Loan Account, which amounts thereafter shall constitute Obligations hereunder
and shall accrue interest at the rate then applicable to the Loans. Any fees, costs, expenses, Lender
Expenses, or other amounts payable hereunder or under any other Loan Document not paid when due
shall be compounded by being charged to the Loan Account and shall thereafter constitute Obligations
hereunder and shall accrue interest at the rate then applicable to the Loans in accordance with the terms of
this Agreement.

         2.7     Effect of Maturity. On the Maturity Date, all Obligations immediately shall become due
and payable without notice or demand. No termination of the obligations of Lender (other than payment
in full of the Obligations) shall relieve or discharge Borrowers of their duties, Obligations, or covenants
hereunder or under any other Loan Document and Lender’s Liens in the Collateral shall continue to
secure the Obligations and shall remain in effect until all Obligations have been paid in full. When all of
the Obligations have been paid in full in cash, Lender will, at Borrowers’ sole expense, execute and
deliver any termination statements, lien releases, discharges of security interests, and other similar
discharge or release documents (and, if applicable, in recordable form) as are reasonably necessary to
release, as of record, Lender’s Liens and all notices of security interests and liens previously filed by
Lender with respect to the Obligations.

         2.8     Lead Borrower. Each Borrower hereby designates the Lead Borrower as its
representative and agent for all purposes under the Loan Documents, including requests for Loans,
delivery or receipt of communications, preparation and delivery of financial reports, receipt and payment
of Obligations, requests for waivers, amendments or other accommodations, actions under the Loan
Documents (including in respect of compliance with covenants), and all other dealings with the Lender.
The Lead Borrower hereby accepts such appointment. The Lender shall be entitled to rely upon, and shall
be fully protected in relying upon, any notice or communication (including any Funding Notice) delivered
by the Lead Borrower on behalf of any other Borrower. The Lender may give any notice or
communication with a Borrower hereunder to the Lead Borrower on behalf of such Borrower. Each
Borrower agrees that any notice, election, communication, representation, agreement or undertaking made
on its behalf by the Lead Borrower shall be binding upon and enforceable against it.
          2.9     Joint and Several Liability of Borrowers Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrower, with respect to the payment and performance of all of the Obligations, it
being the intention of the parties hereto that all the Obligations shall be the joint and several obligations of
each Borrower without preferences or distinction among them. If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such event the other Borrower will
make such payment with respect to, or perform, such Obligation until such time as all of the Obligations
are paid in full.



                                                 -17-
                 Case 21-10457         Doc 13-2        Filed 03/01/21      Page 24 of 47



                          3.       CONDITIONS TO THE CLOSING DATE.

        3.1     Conditions Precedent to the Closing Date.

         The obligation of the Lender to make the Loan on the Closing Date is subject to the satisfaction
of the following conditions in a manner satisfactory to the Lender:

                 (a)     This Agreement and all Loan Documents (including, for the avoidance of doubt,
intellectual property security agreements) and any other documents to be delivered in connection with the
transactions contemplated by this Agreement shall have been delivered, executed, or recorded and shall
be in form and substance satisfactory to Lender.

                 (b)      The representations and warranties of the Borrowers contained in this Agreement
or in the other Loan Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) on and as of the Closing Date.

                (c)     Lender shall have received evidence, in form and substance satisfactory to
Lender that each Borrower shall have obtained all requisite consents and approvals in connection with the
filing of the Bankruptcy Case and the execution, delivery and performance of this Agreement and the
other Loan Documents.

               (d)      Borrowers shall have filed their Bankruptcy Case in the Bankruptcy Court and
each Borrower shall be a debtor and debtor in possession under Chapter 11 of the Bankruptcy Code.

                 (e)     The Bankruptcy Court shall have entered the Interim Order, in form and
substance satisfactory to Lender, and such order shall be in full force and effect and shall not have been
modified or amended (unless otherwise approved by Lender), reversed or stayed. The Borrowers and
Lender shall be entitled to rely in good faith upon the Interim Order, and shall be permitted and required
to perform their respective obligations in compliance with this Agreement notwithstanding any such
objections thereto, unless the relevant order has been stayed by a court of competent jurisdiction.

                 (f)    All first day motions and applications shall have been filed, and all orders with
respect thereto and any other orders entered in the Bankruptcy Case prior to the Closing Date shall be in
form and substance satisfactory to Lender.

                (g)      Lender shall have received the Initial Budget, in form and substance satisfactory
to Lender.

                (h)      [reserved].

        3.2     Conditions Precedent to each Credit Extension.

        The obligation of the Lender to make a Loan on any Credit Date, including the Closing Date, are
subject to the satisfaction, or waiver in accordance with Section 13, of each of the following conditions
precedent:

                (a)      Lender shall have received a fully executed and delivered Funding Notice.




                                                -18-
                 Case 21-10457         Doc 13-2        Filed 03/01/21      Page 25 of 47



              (b)     Borrowers shall have complied fully and completely with all then applicable
Chapter 11 Milestones set forth in the Orders unless otherwise waived or consented to in writing by
Lender.

                  (c)     The amount of such Loan requested through the Funding Notice does not exceed
the lesser of (i) the Loan Commitment then in effect minus the principal amount of all Loans made prior
to the making of the requested Loan and (ii) the aggregate principal amount of Loans anticipated to be
needed for the week that includes the proposed Credit Date, as set forth in the Budget, less the principal
amount of Loans previously made during such week.

                  (d)     The representations and warranties of the Borrowers contained in this Agreement
or in the other Loan Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof) on and as of the date of such extension of credit, as though
made on and as of such date (except to the extent that such representations and warranties relate solely to
an earlier date).

                 (e)    No Default or Event of Default shall have occurred and be continuing or shall
result from the making of the Loan contemplated hereby.

                 (f)  The Borrowers shall be performing under and in compliance in all material
respects with the TMO Master Services Agreement.

                         4.      REPRESENTATIONS AND WARRANTIES.

                In order to induce Lender to enter into this Agreement, each Borrower makes the
following representations and warranties to Lender as of the Closing Date, and as of each Credit Date,
and such representations and warranties shall survive the execution and delivery of this Agreement:

        4.1     Due Organization and Qualification. Each Borrower (i) is duly formed and existing
and in good standing under the laws of the jurisdiction of its formation, (ii) is qualified to do business in
any state where the failure to be so qualified could reasonably be expected to result in a Material Adverse
Change, and (iii) subject to any limitation under applicable bankruptcy law, has all requisite power and
authority to own and operate its properties, to carry on its business as now conducted and as proposed to
be conducted and, upon the entry by the Bankruptcy Court of the Orders, to enter into the Loan
Documents and to carry out the transactions contemplated thereby.

        4.2     Due Authorization; No Conflict.

        Subject to the Bankruptcy Court’s entry of the Orders:

              (a)     The execution, delivery, and performance by each Borrower of the Loan
Documents to which it is a party have been duly authorized by all necessary action on the part of such
Borrower.

                  (b)      The execution, delivery, and performance by each Borrower of the Loan
Documents to which it is a party do not and will not (i) violate any material provision of federal, state, or
local law or regulation applicable to such Borrower, the Organizational Documents of such Borrower, or
any order, judgment, or decree of any court or other Governmental Authority binding on such Borrower,
(ii) conflict with, result in a breach of, or constitute (with due notice or lapse of time or both) a default
under any Material Contract of any Borrower except to the extent that any such conflict, breach or default


                                                -19-
                 Case 21-10457         Doc 13-2        Filed 03/01/21     Page 26 of 47



could not individually or in the aggregate reasonably be expected to result in a Material Adverse Change,
(iii) result in or require the creation or imposition of any Lien of any nature whatsoever upon any
Collateral of any Borrower, other than liens in favor of Lender, or (iv) require any approval of any
Borrower’s interest holders or any approval or consent of any Person under any Material Contract of any
Borrower, other than consents or approvals that have been obtained and that are still in force and effect
and except, in the case of Material Contracts, for consents or approvals, which the failure to obtain could
not individually or in the aggregate reasonably be expected to result in a Material Adverse Change.

        4.3     Binding Obligations; Perfected Liens. Subject to the Bankruptcy Court’s entry of the
Orders, each Loan Document has been duly executed and delivered by each Borrower and is the legally
valid and binding obligation of each Borrower, enforceable against such Borrower in accordance with its
respective terms. Lender’s Liens are validly created and perfected in first priority subject only to
Permitted Senior Liens.

        4.4      Title to Assets; No Encumbrances. Each Borrower has (i) valid leasehold interests in
(in the case of leasehold interests in real property), and (iii) good title to (in the case of all personal
property), all of its properties and assets. Except as permitted by this Agreement (including, for the
avoidance of doubt, all Permitted Liens), all such properties and assets are free and clear of Liens.

        4.5      Compliance with Laws; Permits. To the knowledge of the Responsible Officers of each
Borrower, Borrowers are not (a) in violation of any applicable laws, rules, regulations, executive orders,
or codes (including Environmental Laws) that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Change, or (b) subject to or in default with respect to any final
judgments, writs, injunctions, decrees, rules or regulations of any court or any federal, state, municipal or
other governmental department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to result in a Material
Adverse Change. To the knowledge of the Responsible Officers of each Borrower, Borrowers are in
material compliance with, and have, all Permits required for the operation of their respective businesses,
and for the execution, delivery and performance by, and enforcement against, Borrowers of each Loan
Document. Borrowers are not in material breach of or default under the provisions of any such Permit,
nor is there any event, fact, condition or circumstance which, with notice or passage of time or both,
would constitute or result in any of the foregoing.

         4.6     Fraudulent Transfer. No transfer of property is being made by any Borrower and no
obligation is being incurred by any Borrower in connection with the transactions contemplated by this
Agreement or the other Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of such Borrower.

         4.7     Intellectual Property. Each Borrower owns directly, or is entitled to use by license or
otherwise, all Intellectual Property material to such Borrower’s business. All Intellectual Property
material to such Borrower’s business is properly maintained, subsisting, in full force and effect and not in
known conflict with the rights of any Person. Each Borrower has made all filings and recordations
necessary in the exercise of reasonable and prudent business judgment to protect its interest in its
Intellectual Property. No actions, suits, proceedings or investigations are pending or, to the knowledge of
any Borrower, threatened with respect to the validity, enforceability, infringement, use or ownership of
any Borrower’s Intellectual Property.

        4.8     Complete Disclosure. All financial statements and other factual information taken as a
whole (other than forward-looking information and projections and information of a general economic
nature and general information about the Borrowers’ industry) furnished on or before the date hereof by
or on behalf of any Borrower in writing to Lender (including all information contained in the Schedules


                                                -20-
                Case 21-10457         Doc 13-2        Filed 03/01/21     Page 27 of 47



hereto or in the other Loan Documents) for purposes of or in connection with this Agreement or the other
Loan Documents are true and accurate, in all material respects, on the date as of which such information
is dated or certified and do not omit to state any fact necessary to make such information (taken as a
whole) not misleading in any material respect at such time in light of the circumstances under which such
information was provided.

        4.9     Intentionally Deleted.

         4.10   Payment of Taxes. (a) All United States federal, state and other material tax returns and
reports of each Borrower required to be filed by any of them have been timely filed, and all taxes due
with respect to the period covered by such tax returns and all material assessments, fees and other
governmental charges upon any Borrower that are due and payable, other than taxes that are the subject of
a Permitted Protest or that accrued prepetition and which Borrowers have no authority to pay as a result of
the commencement of the Bankruptcy Case, have been paid when due and payable, (b) each Borrower
have made adequate provision in accordance with GAAP for all material postpetition taxes not yet due
and payable, and (c) no Borrower knows of any proposed tax assessment against any Borrower with
respect to United States federal or state taxes that is the subject of a Permitted Protest.

         4.11   Governmental Regulation. Neither of the Borrowers is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other federal or state statute or
regulation which may limit its ability to incur Indebtedness or which may otherwise render all or any
portion of the Obligations unenforceable. Neither of the Borrowers is a “registered investment company”
or a company “controlled” by a “registered investment company” or a “principal underwriter” of a
“registered investment company” as such terms are defined in the Investment Company Act of 1940.

        4.12     Budget. The Initial Budget represents, and each subsequent Budget will represent, the
Borrowers’ estimate, on the date hereof, of the Borrowers’ future performance for the periods covered
thereby based upon the Borrowers’ assumptions believed by Borrowers to be reasonable at the time of the
delivery thereof to Lender.

         4.13    Environmental Matters. The Borrowers are in compliance, in all material respects, with
all Environmental Laws (as hereinafter defined), including, without limitation, all Environmental Laws in
jurisdictions in which the Borrowers own or operate, or have owned or operated, a facility or site, store
Collateral, arrange or have arranged for disposal or treatment of hazardous substances, solid waste or
other waste, accepts or have accepted for transport any hazardous substances, solid waste or other wastes
or holds or has held any interest in real property or otherwise. No litigation or proceeding arising under,
relating to or in connection with any Environmental Law is pending or, to the best of any Borrower’s
knowledge, threatened against any Borrower, any real property in which the Borrower holds or has held
an interest or any past or present operation of any Borrower. No release, threatened release or disposal of
hazardous waste, solid waste or other wastes is occurring, or to the best of any Borrower’s knowledge has
occurred, on, under or to any real property in which any Borrower holds or has held any interest or
performs or has performed any of its operations, in violation of any Environmental Law. As used in this
Section, “litigation or proceeding” means any demand, claim notice, suit, suit in equity, action,
administrative action, investigation or inquiry whether brought by a governmental authority or other
person.




                                               -21-
                  Case 21-10457        Doc 13-2        Filed 03/01/21      Page 28 of 47



                                5.       AFFIRMATIVE COVENANTS.

                  Each Borrower covenants and agrees that, until payment in full of the Obligations, each
Borrower shall:

        5.1       Financial Statements, Reports, Certificates. Provide to the Lender:

               (a)    commencing on the first Wednesday to occur after the first Friday after the Filing
Date and on each Wednesday of each week thereafter, the Variance Report;

               (b)      commencing on the first Wednesday to occur after the first Friday after the Filing
Date and on each Wednesday of each week thereafter, the Proposed Budget Amendment, if any, for the
period beginning on the successive week; and

                  (c)     commencing on the first Wednesday to occur after the first Friday after the Filing
Date and on each Wednesday of each week thereafter, a report showing Borrower’s accounts payable and
accounts receivable as of the close of business on the preceding Friday, as well as, in all reports after the
first such report, a reconciliation to the prior week’s report;

                 (d)    promptly upon their becoming available, copies of (i) all financial statements,
reports, notices and proxy statements sent or made available generally by Borrowers to their security
holders acting in such capacity, (ii) all press releases and other statements made available generally by
any Borrower to the public concerning material developments in the business of any Borrower, excluding
Borrowers’ public filings in the Bankruptcy Case and (iii) such other information and data with respect to
any Borrower as from time to time may be reasonably requested by Lender; and

                 (e)     commencing on the first Business Day after the Filing Date and on each Business
Day thereafter, a daily cash report setting forth (x) the balance in each of the Borrowers’ deposit accounts
and (y) the Borrowers’ aggregate unrestricted cash in all such accounts excluding the Funding Account
(minus the aggregate amount of all outstanding checks, debits, offsets or similar obligations) as of the
close of business of the immediately prior Business Day, in form and substance acceptable to Lender,
certified by a Responsible Officer of Lead Borrower as being true and accurate (the “Daily Cash
Report”).

        5.2       Other Notices. Provide to Lender each of the following:

                 (a)    Promptly upon any Responsible Officer of any Borrower obtaining knowledge (i)
of any condition or event that constitutes a Default or an Event of Default or that notice has been given to
any Borrower with respect thereto; (ii) [reserved]; or (iii) of the occurrence of any event or change that
has resulted in, or would reasonably be expected to result in, either individually or in the aggregate, a
Material Adverse Change, a certificate of a Responsible Officer specifying the nature and period of
existence of such condition, event or change, or specifying the notice given and action taken by any such
Person and the nature of such claimed Event of Default, Default, default, event or condition, and what
action such Borrower has taken, is taking and proposes to take with respect thereto.

                   (b)      Promptly upon any Responsible Officer of any Borrower obtaining knowledge of
(i) the institution of, or non-frivolous threat of, any Adverse Proceeding with asserted liabilities in excess
of, or that could reasonably be expected to result in liabilities in excess of, $250,000, not previously
disclosed in writing by the Borrowers to Lender, or (ii) any material development in any previously
disclosed Adverse Proceeding that, in the case of either clause (i) or (ii), could be reasonably expected to
result in a Material Adverse Change, or seeks to enjoin or otherwise prevent the consummation of, or to


                                                -22-
                 Case 21-10457          Doc 13-2        Filed 03/01/21     Page 29 of 47



recover any damages or obtain relief as a result of, the transactions contemplated hereby, written notice
thereof together with such other information as may be reasonably available to the Borrowers to enable
Lender and its counsel to evaluate such matters.

                 (c)     Promptly upon the completion of any Chapter 11 Milestone, written notice
thereof.

                 (d)    Promptly, and in any event at least 2 Business Days before (i) any Material
Contract of any Borrower is terminated or amended in a manner that is materially adverse to such
Borrower, as the case may be, or (ii) any new Material Contract is entered into, a written statement
describing such event, with copies of such material amendments or new contracts, delivered to Lender (to
the extent such delivery is permitted by the terms of any such Material Contract, provided, no such
prohibition on delivery shall be effective if it were bargained for by the applicable Borrower with the
intent of avoiding compliance with this Section 5.2(d)), and an explanation of any actions being taken
with respect thereto.

                 (e)     [reserved].

                 (f)     With reasonable promptness, written notice of any change in the board of
directors (or similar governing body) of any Borrower.

       5.3     Collateral Reporting. Promptly to notify Lender if any material portion of the Collateral
is damaged or destroyed.

        5.4      Existence. At all times (a) maintain and preserve in full force and effect its existence
(including being in good standing in its jurisdiction of formation) and (b) maintain all its rights and
franchises, licenses and permits, except where the failure to maintain any such rights and franchises, or
licenses and permits, could not reasonably be expected to result in a Material Adverse Change.

         5.5     Maintenance of Properties And Intellectual Property; Permits. Except where the
failure to do so could not be expected to result in a Material Adverse Change, (a) maintain and preserve
all of its assets that are necessary to the proper conduct of its business in good working order and
condition, ordinary wear, tear, and casualty excepted and Permitted Dispositions excepted, (b) comply
with the material provisions of all material leases to which it is a party as lessee, so as to prevent the loss
or forfeiture thereof, unless such provisions are the subject of a Permitted Protest and (c) maintain,
comply with and keep in full force and effect its Permits and its Intellectual Property, except as could not
be expected to result in a Material Adverse Change.

        5.6      Taxes. Cause all assessments and taxes imposed, levied, or assessed against any
Collateral for the postpetition period to be paid in full, before delinquency or before the expiration of any
extension period, unless such assessment or tax is subject to a Permitted Protest.

        5.7     Inspection. Permit Lender and each of its duly authorized representatives or agent to visit
any of its properties and inspect any of its assets or non-privileged books and records, to conduct
appraisals and valuations, to examine and make copies of its non-privileged books and records, and to
discuss its affairs, finances, and accounts with, and to be advised as to the same by, its officers,
employees, accountants and other advisors at such reasonable times and intervals as Lender may
reasonably require during regular business hours and, so long as no Event of Default exists, with
reasonable prior notice to Borrowers.




                                                 -23-
                Case 21-10457          Doc 13-2       Filed 03/01/21     Page 30 of 47



        5.8    Compliance with Laws. Comply, and shall cause all other Persons, if any, on or
occupying any Facilities to comply, with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, other than laws, rules, regulations, and orders the non-compliance
with which, individually or in the aggregate, could not reasonably be expected to result in a Material
Adverse Change.

        5.9     [Reserved].

        5.10     Further Assurances. At any time upon the reasonable request of Lender, execute (if
applicable) or deliver to Lender any and all financing statements, fixture filings, security agreements,
pledges, assignments, indorsements of certificates of title, mortgages, deeds of trust, opinions of counsel,
and all other documents (collectively, the “Additional Documents”) that Lender may reasonably request
in form and substance reasonably satisfactory to Lender, to create, perfect, and continue perfected or to
better perfect Lender’s Liens in all the Collateral (whether now owned or hereafter arising or acquired,
tangible or intangible, real or personal), to create and perfect Liens in favor of Lender in any Collateral
acquired by any Borrower after the Closing Date, and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents. In furtherance and not in limitation of the
foregoing, each Borrower shall take such actions as Lender may request from time to time to ensure that
the Obligations are secured by substantially all of the assets of the Borrowers.

          5.11     Insurance. The Borrowers will maintain or cause to be maintained, with financially
sound and reputable insurers, (i) business interruption insurance reasonably satisfactory to Lender, and
(ii) casualty insurance, such public liability insurance, third party property damage insurance with respect
to liabilities, losses or damage in respect of the assets, properties and businesses of the Borrowers as may
customarily be carried or maintained under similar circumstances by Persons of established reputation
engaged in similar businesses, in each case in such amounts (giving effect to self-insurance), with such
deductibles, covering such risks and otherwise on such terms and conditions as shall be customary for
such Persons and consistent with Borrowers’ current insurance coverages.

       5.12     Use of Proceeds. Each Borrower covenants and agrees that it shall use the proceeds of
the Loans solely to the extent required to pay those expenses enumerated in the Budget as and when such
expenses become due and payable.

         5.13    Cash Management. The Borrowers shall establish a new deposit account at an
institution acceptable to Lender and shall receive all loan proceeds into such account (the “Funding
Account”). The Borrowers will maintain all deposit and cash management services during the
Commitment Period in a manner consistent with the Orders.

        5.14    TMO Master Services Agreement. The Borrowers shall continue to perform at all times
under and remain in compliance in all material respects with the TMO Master Services Agreement;
provided that any actual or imminently threatened interruption or material degradation of service to the
end customers served under the TMO Master Services Agreement shall be considered to be a violation of
the foregoing covenant.

                                  6.      NEGATIVE COVENANTS.

                Each Borrower covenants and agrees that, and without the prior consent of Lender, until
payment in full of the Obligations, such Borrower will not, directly or indirectly, do any of the following:

        6.1      Indebtedness. Create, incur, assume, suffer to exist, guarantee, or otherwise become or
remain, directly or indirectly, liable with respect to any Indebtedness, except for Permitted Indebtedness.


                                               -24-
                 Case 21-10457          Doc 13-2        Filed 03/01/21     Page 31 of 47



         6.2     Liens. Create, incur, assume, or suffer to exist, directly or indirectly, any Lien on or with
respect to any of its assets, of any kind, whether now owned or hereafter acquired, or any income or
profits therefrom, except for Permitted Liens.

       6.3     Restrictions on Fundamental Changes.Except in connection with a Plan of
Reorganization or a sale approved by the Bankruptcy Court that satisfies the sale-related Chapter 11
Milestone:

                  (a)    Enter into any merger, consolidation, reorganization, or recapitalization, or
reclassify its Stock,

                 (b)     Liquidate, wind up, or dissolve itself (or suffer any liquidation or dissolution), or

                 (c)     Suspend or close a substantial portion of its or their business.

         6.4      Disposal of Assets. Other than Permitted Dispositions or Permitted Investments, or a sale
approved by the Bankruptcy Court that satisfies the sale-related Chapter 11 Milestone, convey, sell, lease,
license, assign, transfer, or otherwise dispose of (or enter into an agreement to convey, sell, lease, license,
assign, transfer, or otherwise dispose of) any Collateral held by any Borrower.

        6.5     Change Name. Change any Borrower’s name, organizational identification number, state
of organization or organizational identity.

          6.6   Nature of Business. Make any change in the nature of its or their business as conducted
immediately prior to the date hereof or acquire any properties or assets that are not reasonably related to
the conduct of such business activities; provided, however, that the foregoing shall not prevent any
Borrower from (i) engaging in any business that is reasonably related or ancillary to its or their business,
or (ii) complying with any requirement of the Bankruptcy Code.

       6.7       Investments.    Make, acquire, or permit to exist any Investment other than Permitted
Investments.

        6.8      Payments, Prepayments and Amendments.

               (a)     Prepay, redeem, defease, purchase, or otherwise acquire any Indebtedness of any
Borrower, other than the Obligations in accordance with this Agreement or as may be directed by the
Bankruptcy Court;

                (b)      Make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time under the subordination
terms and conditions, or

                 (c)     Directly or indirectly, amend, modify, or change any material terms or provisions
of:

                          (i)      any agreement, instrument, document, indenture, or other writing
                 evidencing or concerning Permitted Indebtedness other than the Obligations in
                 accordance with this Agreement, to the extent such amendments, modifications, or
                 changes, individually or in the aggregate, could not reasonably be expected to be adverse
                 to the interests of Lender,



                                                 -25-
                 Case 21-10457         Doc 13-2        Filed 03/01/21     Page 32 of 47



                         (ii)    any Material Contract without the consent of Lender, in its reasonable
                discretion, or

                         (iii)   the Organizational Documents of any Borrower; or

                (d)      use any Loans to make any payment or prepayment to the Senior Lender on
account of the obligations owing under the Senior Loan Documents or otherwise.

        6.9     Change of Control. Cause, permit, or suffer, directly or indirectly, any Change of
Control.

      6.10     Restricted Junior Payment. Make any Restricted Junior Payment except for the
payment of any management, advisory or similar fees that are included in the Budget.

        6.11    Accounting Methods. Modify or change its fiscal year or its method of accounting (other
than as may be required to conform to GAAP).

         6.12     Transactions with Affiliates. Directly or indirectly enter into or permit to exist any
transaction with any Borrower or any Affiliate of any Borrower or any of their respective Subsidiaries
(except for transactions that are (a) in the ordinary course of such Borrower’s business, including
intercompany transactions among any Borrower or any of their respective Subsidiaries and their
Affiliates; (b) upon fair and reasonable terms that are no less favorable to such Borrower than would be
obtained in an arm’s length transaction with a non-Affiliate, and (c) are fully disclosed to Lender).

       6.13    Limitation on Capital Expenditures. Except as set forth in the Budget, make or incur
any Capital Expenditure.

        6.14    Sales and Lease Backs. Become or remain liable as lessee or as a guarantor or other
surety with respect to any lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Person (a) has sold or transferred or is to sell or to transfer to any other
Person (other than any Borrower), or (b) intends to use for substantially the same purpose as any other
property which has been or is to be sold or transferred by such Person to any other Person (other than any
Borrower) in connection with such lease.

         6.15    Bankruptcy Case. Seek, consent or suffer to exist (i) any modification, stay, vacation or
amendment to the Orders; (ii) a priority claim for any administrative expense or unsecured claim against
any Borrower (now existing or hereafter arising of any kind or nature whatsoever, including, without
limitation, any administrative expense of any kind specified in Section 503(b) or 507(b) of the
Bankruptcy Code or, from and after the entry of the Final Order, Section 506(c) of the Bankruptcy Code)
equal to or superior to the priority claim of Lender in respect to the Obligations; and (iii) any Lien on any
Collateral having a priority equal or superior to the Liens in favor of Lender in respect of the Obligations,
other than the Permitted Senior Liens.

         6.16     Plan. Propose and/or support any plan or reorganization that fails to indefeasibly and
finally satisfy all Obligations on the effective date of said plan in cash.

        6.17    Subsidiaries. Neither any Borrower nor any of their respective Subsidiaries may form
any direct or indirect Subsidiary or acquire any direct or indirect Subsidiary after the Closing Date
without the consent of Lender.




                                                -26-
                Case 21-10457            Doc 13-2        Filed 03/01/21   Page 33 of 47



        6.18     Failure to Comply with Budget. Make any expenditures not authorized or in excess of
the Budget, subject to a permitted variance of 20% in excess of the projected disbursements on a line-item
and aggregate basis over a rolling two-week period (with testing commencing on the first Wednesday
following the second Friday after the Filing Date and continuing on each Wednesday of each week
thereafter); provided that all amounts budgeted to pay Professional Persons shall be excluded from the
foregoing permitted variance and shall not be permitted any variance in excess of the Budget.

                                           7.       [RESERVED]

                                   8.           EVENTS OF DEFAULT.

         8.1     Event of Default. Any one or more of the following events shall constitute an event of
default (each, an “Event of Default”) under this Agreement:

                 (a)    Failure to make Payments When Due. Failure by Borrowers to pay (i) the
principal of and premium, if any, on any Loan whether at stated maturity, by acceleration or otherwise; or
(ii) when due any interest on any Loan or any fee or any other amount due hereunder (including Lender
Expenses) ; or

               (b)      Breach of Certain Covenants. Failure of any Borrower to perform or comply with
any term or condition contained in Sections 5.1, 5.2, 5.3, 5.4, 5.6, 5.9 and, 5.12, 5,13, 5.14 or Section 6;
or

                (c)     [reserved]; or

                 (d)    Breach of Representations, etc. Any representation, warranty, certification or
other statement made or deemed made by the Borrowers in any Loan Document or in any statement or
certificate at any time given by any Borrower in writing pursuant hereto or thereto or in connection
herewith or therewith shall be false in any material respect as of the date made or deemed made; or

                 (e)     Other Defaults Under Loan Documents. Any Borrower shall default in the
performance of or compliance with any term contained in the Orders, herein or any of the other Loan
Documents, other than any such term referred to in any other Section of this Section 8.1, subject to a cure
period of five (5) business days; or

                 (f)      Loan Documents and Collateral Matters. At any time after the execution and
delivery thereof, (i) this Agreement or any other Loan Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof) or shall be declared null and
void, or Lender shall not have or shall cease to have a valid and perfected, first-priority (subject to
Permitted Senior Liens and the Carve-Out) Lien in any Collateral purported to be covered by the Loan
Documents that is perfected by the filing of a UCC financing statement or (ii) any Borrower shall contest
the validity or enforceability of any Loan Document in writing or deny in writing that it has any further
liability under any Loan Document; or

                 (g)     Bankruptcy Matters. The Bankruptcy Court enters any order, or any Borrower
files a motion to seeks entry of an order, (i) amending, reversing, revoking, supplementing, altering,
staying, vacating, rescinding or otherwise modifying the Interim Order, the Final Order or any other order
with respect to the Bankruptcy Case affecting in any material respect this Agreement or the Loan
Documents, without Lender’s consent, (ii) appointing a chapter 11 trustee or an examiner, with enlarged
powers relating to the operation of the business pursuant to Section 1104 of the Bankruptcy Code (powers


                                                  -27-
                Case 21-10457            Doc 13-2     Filed 03/01/21     Page 34 of 47



beyond those set forth in Section 1106(a)(3) and (4) and 1106(b) of the Bankruptcy Code) in the
Bankruptcy Case, (iii) dismissing the Bankruptcy Case or converting the Bankruptcy Case to a case under
chapter 7 of the Bankruptcy Code or (iv) granting relief from the automatic stay to any creditor holding or
asserting a Lien or reclamation claim on the assets of the Borrowers to permit such creditor to foreclose
upon or to reclaim Collateral with a value in excess of $250,000; or

                (h)     Violation of DIP Order. Any of the Debtors violate the Orders; or

                 (i)     Collateral Matters in Bankruptcy. If a motion shall be filed (i) seeking to obtain
additional financing under Section 364 of the Bankruptcy Code and to use cash collateral of Lender under
Section 363(c) of the Bankruptcy Code without the consent of Lender, (ii) to recover from any portions of
the Collateral any costs or expenses of preserving or disposing of such Collateral under Section 506(c) of
the Bankruptcy Code without the consent of Lender, or (iii) to take any other action or actions adverse to
Lender or its rights and remedies hereunder or under any of the other Loan Documents or any of the
documents evidencing or creating Lender’s interest in any of the Collateral; or

                (j)      Cash Collateral. If any Borrower uses cash collateral other than in accordance
with the terms of an order approving its use entered by the Bankruptcy Court; or

                (k)     Material Adverse Change. If any Material Adverse Change shall occur; or

                (l)     [reserved]; or

                (m)      Dissolution. Any order, judgment or decree shall be entered against any
Borrower decreeing the dissolution or split up of such Person and such order shall remain undischarged or
unstayed for a period in excess of 30 days; or

                (n)      Chapter 11 Milestones. Borrowers shall have failed to fully, completely and
timely comply with any Chapter 11 Milestones set forth in the Orders unless otherwise waived or
consented to in writing by Lender.

        8.2     Rights and Remedies. Subject to the terms of the Orders, at any time on or after the
occurrence of an Event of Default, and notwithstanding the provisions of Section 362 of the Bankruptcy
Code, Lender may, by written notice to Borrowers, and in addition to any other rights or remedies
provided for hereunder or under any other Loan Document (including, without limitation, the Orders) or
by the UCC or any other applicable law, do any one or more of the following:

                (a)     terminate the Loan Commitment;

                (b)     declare the Obligations, whether evidenced by this Agreement or by any of the
other Loan Documents immediately due and payable, whereupon the same shall become and be
immediately due and payable, without presentment, demand, protest, or further notice or other
requirements of any kind, all of which are hereby expressly waived by the Borrowers; and

                (c)     obtain and liquidate the Collateral.

Notwithstanding the foregoing and for the avoidance of doubt, the occurrence of any Event of Default
described in Sections 8.1(g) shall automatically trigger the Maturity Date pursuant to which the rights and
remedies described in this Section 8.2(a) and (b) shall occur without the need for any notice to be
delivered from the Lender to the Borrowers.



                                               -28-
                 Case 21-10457          Doc 13-2         Filed 03/01/21     Page 35 of 47



        8.3     Remedies Cumulative. The rights and remedies of Lender under this Agreement, the
other Loan Documents, and all other agreements shall be cumulative. Lender shall have all other rights
and remedies not inconsistent herewith as provided under the UCC, by law, or in equity. No exercise by
Lender of one right or remedy shall be deemed an election, and no waiver by Lender of any Event of
Default shall be deemed a continuing waiver. No delay by Lender shall constitute a waiver, election, or
acquiescence by it.

                        9.       PRIORITY AND COLLATERAL SECURITY.

         9.1     Grant of Security Interest. As security for all Obligations, each Borrower hereby grants
to the Lender a security interest in and continuing lien on all of such Borrower’s right, title and interest in,
to and under all personal property of such Borrower including the following, in each case whether now
owned or existing or hereafter acquired or arising and wherever located (all of which being hereinafter
collectively referred to as the “Collateral”):

                 (a)     Accounts;

                 (b)     Chattel paper, including electronic chattel paper or tangible chattel paper;

                 (c)     Deposit Accounts;

                 (d)     Documents;

                 (e)     General Intangibles;

               (f)      Goods, including all Inventory and equipment (in each case, regardless of
whether characterized as goods under the UCC);

                 (g)     Instruments;

                 (h)     Insurance;

                 (i)     Intellectual Property;

                 (j)     Investment Related Property;

                 (k)     Letter of Credit Rights;

                 (l)     Money;

                 (m)     Receivables and Receivable Records;

                 (n)     Commercial Tort Claims;

               (o)     to the extent not otherwise included above, all Collateral Records, Collateral
Support and Supporting Obligations relating to any of the foregoing; and

                 (p)      to the extent not otherwise included above, all Proceeds, products, accessions,
rents and profits of or in respect of any of the foregoing.

       9.2     Certain Limited Exclusions. Notwithstanding anything herein to the contrary, in no
event shall the Collateral include or the security interest granted under Section 9.1 attach to any

                                                  -29-
                 Case 21-10457         Doc 13-2        Filed 03/01/21      Page 36 of 47



Avoidance Actions or Avoidance Proceeds (as defined in the Orders) or any lease, license, contract,
property rights or agreement to which any Borrower is a party or any of its rights or interests thereunder if
and for so long as the grant of such security interest shall constitute or result in (i) the abandonment,
invalidation or unenforceability of any right, title or interest of such Borrower therein or (ii) a breach or
termination pursuant to the terms of, or a default under, any such lease, license, contract property rights or
agreement (other than to the extent that any such term would be rendered ineffective pursuant to Section
9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or provisions) of any relevant
jurisdiction or any other applicable law (including the Bankruptcy Code) or principles of equity);
provided that the Collateral shall include and such security interest shall attach immediately at such time
as the condition causing such abandonment, invalidation or unenforceability shall be remedied and to the
extent severable, shall attach immediately to any portion of such lease, license, contract, property rights or
agreement that does not result in any of the consequences specified in clause (i) or (ii) above.
Notwithstanding the foregoing, the Collateral shall include any Proceeds, substitutions or replacements of
any of the property described above (unless such Proceeds, substitutions or replacements would constitute
property described above).

        9.3    Collateral Security. Each Borrower warrants and covenants that, except as otherwise
expressly provided in this paragraph, upon the entry of the applicable Order, the Obligations of each
Borrower under the Loan Documents:

                (a)    Pursuant to Sections 361, 362, 364(c)(2), and 364(c)(3) of the Bankruptcy Code
                and the Security Instruments, shall at all times be secured by, and each Borrower hereby
                grants to Lender, a continuing, valid, binding, enforceable, non-avoidable and
                automatically properly perfected post-petition security interest and first priority (subject
                only to Permitted Senior Liens and the Carve-Out) Lien on all of such Borrower’s rights
                in the Collateral existing and after acquired, whether now owned by or owing to, or
                hereafter acquired by or arising in favor of such Borrower and the proceeds thereof,
                including property received thereby whether by judgment, settlement or otherwise

                (b)     Such Liens referred to in Section 9.1 shall be senior in priority to all other Liens
                on the assets and properties of such Borrower other than Permitted Senior Liens and the
                Carve-Out.

                (c)     The amounts received by Borrowers under this Agreement may not be used to
                investigate or challenge the validity, perfection, priority, extent or enforceability of any
                Loan Document, or the Liens or security interests granted thereunder.

        9.4     No Discharge; Survival of Claims. Pursuant to Section 1141(d)(4) of the Bankruptcy
Code, each Borrower hereby waives any discharge of the Obligations with respect to any plan of
reorganization that shall not provide for the payment in full in cash of the Obligations (other than
contingent indemnification and reimbursement Obligations in respect of which no claim for payment has
been asserted by the Person entitled thereto) under this Agreement.

                               10.     WAIVERS; INDEMNIFICATION.

        10.1     Demand; Protest; etc.. Each Borrower waives demand, protest, notice of protest, notice
of default or dishonor, notice of payment and nonpayment, nonpayment at maturity, release, compromise,
settlement, extension, or renewal of documents, instruments, chattel paper, and guarantees at any time
held by Lender on which any Borrower may in any way be liable.




                                                -30-
                 Case 21-10457         Doc 13-2        Filed 03/01/21      Page 37 of 47



         10.2    Lender’s Liability for Collateral. Each Borrower hereby agrees that: (a) so long as
Lender complies with its obligations, if any, under the UCC, Lender shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage thereto occurring or
arising in any manner or fashion from any cause, (iii) any diminution in the value thereof, or (iv) any act
or default of any carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by such Borrower, except any thereof
resulting from the gross negligence, bad faith or willful misconduct of Lender as finally determined by a
court of competent jurisdiction.

         10.3    Indemnification. Each Borrower shall pay, indemnify, defend, and hold the Lender and
the other Lender-Related Persons (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions, investigations,
proceedings, liabilities, fines, costs, penalties, and damages, and all reasonable and documented
out-of-pocket fees and disbursements of attorneys, experts, or consultants and all other costs and expenses
actually incurred in connection therewith or in connection with the enforcement of this indemnification
(as and when they are incurred and irrespective of whether suit is brought), at any time asserted against,
imposed upon, or incurred by any of them in connection with or as a result of or related to the execution
and delivery, enforcement, performance, or administration (including any restructuring or workout with
respect hereto) of this Agreement, any of the other Loan Documents, or the transactions contemplated
hereby or thereby or the monitoring of the Borrowers’ compliance with the terms of the Loan Documents
(each and all of the foregoing, the “Indemnified Liabilities”). The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person under this Section
10.3 with respect to any Indemnified Liability that a court of competent jurisdiction finally determines to
have resulted from the gross negligence, fraud or willful misconduct of such Indemnified Person or its
officers, directors, employees, attorneys, or agents. This provision shall survive the termination of this
Agreement and the repayment of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which any Borrower was required
to indemnify the Indemnified Person receiving such payment, the Indemnified Person making such
payment is entitled to be indemnified and reimbursed by such Borrower with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED
PERSON WITH RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN
PART ARE CAUSED BY OR ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF
SUCH INDEMNIFIED PERSON OR OF ANY OTHER PERSON.

        10.4    General Release; Covenant Not to Sue.

           (a)  EACH BORROWER, ON BEHALF OF ITSELF ITS AGENTS,
REPRESENTATIVES,    SUBSIDIARIES,  HEIRS,  SUCCESSORS    AND    ASSIGNS
(COLLECTIVELY, THE “RELEASORS”), HEREBY FOREVER WAIVES, RELEASES, HOLDS
HARMLESS, ACQUITS AND DISCHARGES, TO THE FULLEST EXTENT PERMITTED BY
LAW, THE LENDER AND OTHER LENDER-RELATED PERSONS (COLLECTIVELY, THE
“RELEASEES”) FROM ANY AND ALL CLAIMS, LOSSES, LIABILITIES, DAMAGES,
INTERESTS AND CAUSES OF ACTION OF ANY KIND OR NATURE BY, ON BEHALF OF,
OR THROUGH THE BORROWER (COLLECTIVELY, THE “CLAIMS”) THAT THE
BORROWER HAS, HAD OR MAY HAVE AGAINST ANY OF THE RELEASEES BASED ON
FACTS ARISING ON OR BEFORE THE DATE HEREOF THAT RELATE TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR OTHER TRANSACTIONS OR
DEALINGS BETWEEN ANY BORROWER AND ANY RELEASEE CONTEMPLATED
HEREBY OR THEREBY. THE FOREGOING TO THE CONTRARY NOTWITHSTANDING,
NO BORROWER SHALL RELEASE ANY RELEASEE UNDER THIS SECTION 10.4 WITH
RESPECT TO ANY CLAIM THAT A COURT OF COMPETENT JURISDICTION FINALLY

                                                -31-
                 Case 21-10457          Doc 13-2         Filed 03/01/21   Page 38 of 47



DETERMINES TO HAVE RESULTED FROM THE GROSS NEGLIGENCE, FRAUD OR
WILLFUL MISCONDUCT OF SUCH RELEASEE OR ITS OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS, OR AGENTS. THE PROVISIONS OF THIS SECTION 10.4
SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.

               (b)      To the fullest extent permitted by law, each Borrower, on behalf of itself and
the other Releasors, hereby unconditionally and irrevocably agrees that it will not sue any Releasee
on the basis of any Claim released, remised and discharged by any Releasor pursuant to Section
10.4(a) above. If any Borrower or other Releasor violates the foregoing covenant, each of the
Borrowers, for itself and the other Releasors (as applicable), agrees to pay, in addition to such other
damages as any Releasee may sustain as a result of such violation, all attorneys’ fees and costs
incurred by any Releasee as a result of such violation.

                                            11.          NOTICES.

                  All notices or demands relating to this Agreement or any other Loan Document shall be
in writing and (except for financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by registered or certified mail
(postage prepaid, return receipt requested), overnight courier, electronic mail (at such email addresses as a
party may designate in accordance herewith), or facsimile. In the case of notices or demands to any
Borrower hereunder or any service of process to any Borrower or Lender, as the case may be, they shall
be sent to the respective address set forth below:


                  If to any Borrower:       MobiTV, Inc.
                                            1900 Powell Street, Ninth Floor
                                            Emeryville, CA 94608
                                            Attn: Terri Stevens
                                            Email: tstevens@mobitv.com

                  with a copy to:
                  (which shall not          Pachulski Stang Ziehl & Jones LLP
                  constitute notice)        919 North Market Street, 17th Floor
                                            Wilmington, DE 19801
                                            Attn: Mary Caloway
                                            Email: mcaloway@pszjlaw.com


                  If to Lender:              TVN Ventures, LLC
                                             3655 131st Avenue SE
                                             Bellevue, WA 98006
                                             Attn: General Counsel
                                             Email: Broady.Hodder@T-Mobile.com

                  with copies to:          Alston & Bird LLP
                  (which shall not         One Atlantic Center, Suite 4900
                  constitute notice)       1201 W. Peachtree St.
                                           Atlanta, GA 30309-3424
                                            Attn: William Sugden and Jacob Johnson
                                            Email: will.sugden@alston.com
                                                    Jacob.johnson@alston.com

                                                  -32-
                 Case 21-10457        Doc 13-2        Filed 03/01/21     Page 39 of 47




                 Any party hereto may change the address at which they are to receive notices hereunder,
by notice in writing in the foregoing manner given to the other party. All notices or demands sent in
accordance with this Section 11, shall be deemed received on the earlier of the date of actual receipt or
three (3) Business Days after the deposit thereof in the mail; provided, that (a) notices sent by overnight
courier service shall be deemed to have been given when received and (b) notices by electronic mail shall
be deemed received when sent. If any notice, disclosure, or report is required to be delivered pursuant to
the terms of this Agreement on a day that is not a Business Day, such notice, disclosure, or report shall be
deemed to have been required to be delivered on the immediately following Business Day.

                 12.     CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

           (a)  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.

            (b)   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING
IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
TRIED AND LITIGATED ONLY IN THE BANKRUPTCY COURT SO LONG AS THE
BANKRUPTCY CASE IS PENDING AND, THEREAFTER, IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN DELAWARE;
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT LENDER’S OPTION, IN THE
COURTS OF ANY JURISDICTION WHERE LENDER ELECTS TO BRING SUCH ACTION OR
WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH BORROWER
AND THE LENDER WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY
RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE
WITH THIS SECTION 12(b); PROVIDED, FURTHER, HOWEVER, THAT ALL PARTIES HEREBY
AGREE THAT THEY HAVE CONSENTED TO THE JURISDICTION OF THE BANKRUPTCY
COURT.

            (c)   TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER AND THE LENDER HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. BORROWER AND LENDER REPRESENT THAT
EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN
THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

           13.     AMENDMENTS; WAIVERS; SUCCESSORS; INDEMNIFICATION.

        13.1     Amendments and Waivers.

                 No amendment, waiver or other modification of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by any Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Lender and each Borrower and then any


                                               -33-
                 Case 21-10457           Doc 13-2      Filed 03/01/21     Page 40 of 47



such waiver or consent shall be effective, but only in the specific instance and for the specific purpose for
which given.

        13.2     No Waivers; Cumulative Remedies. No failure by Lender to exercise any right,
remedy, or option under this Agreement or any other Loan Document, or delay by Lender in exercising
the same, will operate as a waiver thereof. No waiver by Lender will be effective unless it is in writing,
and then only to the extent specifically stated. No waiver by Lender on any occasion shall affect or
diminish Lender’s rights thereafter to require strict performance by the Borrowers of any provision of this
Agreement. Lender’s rights under this Agreement and the other Loan Documents will be cumulative and
not exclusive of any other right or remedy that Lender may have.

         13.3    Successors. This Agreement shall bind and inure to the benefit of the respective
successors and assigns of each of the parties; provided, however, neither party may assign this Agreement
or any rights or duties hereunder without the other party’s prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by Lender shall, unless otherwise
provided in such consent, release the Borrowers from their Obligations. Notwithstanding the foregoing,
the Lender may assign this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder or assign the Loans or its Loan Commitment (in whole or in part) to any Affiliate without
notice to or consent of the Borrowers.

        13.4     Costs and Expenses; Indemnification. Lender may incur Lender Expenses for the
performance and fulfillment of its functions, powers, and obligations pursuant to the Loan Documents,
including court costs, attorney’s fees and expenses, fees and expenses of financial accountants, advisors,
consultants, and appraisers, costs of collection by outside collection agencies, auctioneer fees and
expenses, and costs of security guards or insurance premiums paid to maintain the Collateral. Subject to
the terms of the Orders, the Borrowers shall promptly pay and reimburse the Lender for all reasonable and
documented out-of-pocket expenses (including, but not limited to, reasonable legal fees and expenses and
expenses incurred in connection with due diligence, travel, courier, reproduction, printing and delivery
expenses) of the Lender associated with the preparation, execution, delivery, administration, amendment,
waiver or modification (including proposed amendments, waivers or modifications) of the Loan
Documents. The undertaking in this Section shall survive the payment of all Obligations hereunder.

                                   14.      GENERAL PROVISIONS.

        14.1   Effectiveness. This Agreement shall be binding and deemed effective when executed by
the Borrowers and Lender.

        14.2     Section Headings. Headings and numbers have been set forth herein for convenience
only. Unless the contrary is compelled by the context, everything contained in each Section applies
equally to this entire Agreement.

        14.3      Interpretation. Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against Lender or the Borrowers, whether under any rule of construction or otherwise. On the
contrary, this Agreement has been reviewed by all parties and shall be construed and interpreted
according to the ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

         14.4    Severability of Provisions. Each provision of this Agreement shall be severable from
every other provision of this Agreement for the purpose of determining the legal enforceability of any
specific provision.



                                                -34-
                 Case 21-10457         Doc 13-2        Filed 03/01/21     Page 41 of 47



         14.5    Non-Fiduciary Relationship. Lender does not have (and shall not be deemed to have)
any fiduciary relationship or duty to Borrowers arising out of or in connection with the Loan Documents
or the transactions contemplated thereby.

        14.6     Counterparts; Electronic Execution. This Agreement may be executed in any number
of counterparts and by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken together, shall constitute but
one and the same Agreement. Delivery of an executed counterpart of this Agreement by facsimile or other
electronic method of transmission shall be equally as effective as delivery of an original executed
counterpart of this Agreement. Any party delivering an executed counterpart of this Agreement by
facsimile or other electronic method of transmission also shall deliver an original executed counterpart of
this Agreement but the failure to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

        14.7     Revival and Reinstatement of Obligations. If the incurrence or payment of the
Obligations by the Borrowers or the transfer to Lender of any property should for any reason
subsequently be asserted, or declared, to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of property (each, a
“Voidable Transfer”), and if Lender is required to repay or restore, in whole or in part, any such Voidable
Transfer, or elects to do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that Lender is required or elects to repay or restore, and as to all
reasonable out-of-pocket costs, expenses, and attorney’s fees of Lender related thereto, the liability of the
Borrowers automatically shall be revived, reinstated, and restored and shall exist as though such Voidable
Transfer had never been made.

        14.8    Lender Expenses. Subject to the terms of the Orders, the Borrowers agree to pay any
and all Lender Expenses promptly after demand therefor by Lender and agree that its respective
obligations contained in this Section 14.8 shall survive payment or satisfaction in full of all other
Obligations.

        14.9     Integration. This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated hereby and shall not be
contradicted or qualified by any other agreement, oral or written, before the date hereof.

                                         [Signature pages follow.]




                                                -35-
Case 21-10457   Doc 13-2   Filed 03/01/21   Page 42 of 47
Case 21-10457   Doc 13-2   Filed 03/01/21   Page 43 of 47
                 Case 21-10457         Doc 13-2      Filed 03/01/21       Page 44 of 47




                                Exhibit A        Form of Funding Notice



                                                   [Date]


TVN Ventures, LLC,
  as Lender
3655 131st Avenue SE
Bellevue, WA 98006
Attn:
Email:

Ladies and Gentlemen:

       Reference is made to that certain Debtor-in-Possession Loan and Security Agreement dated as of
March 1, 2021 (as amended, restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among MobiTv, Inc., as the Lead Borrower, MobiTV Service Corporation and TVN
Ventures, LLC, as the Lender. Capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Loan Agreement.

       This notice constitutes a Funding Notice delivered pursuant to Section 2.1(b) of the Loan
Agreement. The Borrower hereby requests a Loan in an amount equal to $[______] to be made by the
Lender on [____ __1], 2021 (the “Credit Date”).

         The Borrower hereby represents and warrants that all conditions to funding set forth in Section
3.2 of the Loan Agreement are satisfied at the time of the delivery of this Funding Notice and shall be
satisfied immediately after giving effect to the funding of the Loan requested hereby.

        Without limiting the foregoing, the amount of the Loan requested hereby does not exceed the
lesser of (i) the Loan Commitment in effect minus the principal amount of all Loans made prior to the
date hereof and (ii) the aggregate principal amount of Loans anticipated to be needed for the week that
includes the proposed Credit Date, as set forth in the Budget, less the principal amount of Loans
previously made during such week.

                                                  Very truly yours,

                                                  MOBITV, INC.



                                                  By:
                                                            Name:
                                                            Title:




        1 Note to MobiTV: Funding notice must be provided by 11am eastern time two (2) Business Days before
requested Credit Date.

LEGAL02/40437534v8
Case 21-10457   Doc 13-2    Filed 03/01/21   Page 45 of 47



        Exhibit B           Form of Interim Order

                    [Filed separately]
Case 21-10457   Doc 13-2     Filed 03/01/21   Page 46 of 47



         Exhibit C             Preliminary Budget

                     [Filed separately]
Case 21-10457   Doc 13-2   Filed 03/01/21   Page 47 of 47



           Schedule A-1         Loan Account

                    [To be provided]
